Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 1 of 47 Page ID #:136




    PLAINTIFF'S EXHIBIT A ...
            Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 2 of 47 Page ID #:137
                                                  Financial statement Q!Deotor •'
                                                                                                (Sublliined for Government A'ctiolJ,on
                                                                                                Claims Que the United States) ,
                                                                                                (NOTE: Use additional sheets where Space on this form
                                                                                                 is lQsuffiClent,or continue c;>n re\IIOrse,side ofl'8.Jes.)


    Authority for thesol.ici~t1onoftherequestedinfOrmati~nis oneorm,ore ofthefollowlni:s U.S:C. 301,94)1 (s~No~,Bxecutiv~ ()rder61~.June'10~ 1933);28 U.s.C. soi, il8~.:
U.S. 31 u.s~c. 9SI, et seq.; 44 U.s.p. '3 lOI; 4 CPR 101, et seq.; 28 CPlt 0.160,0.171 and Appendix tq Subpart Y.                                    '
    The prillcipa! purpoSe for gathering this information is to evaluate your capacity to pay the Government's claim or judgment agaimt you. Routine us'es o(the,ioCorma.tion are
establishedinthefoUowin&U.sJlepartmentofJusticeCase'FileSystemspublisliedinVoL420ftheFederaiResis~~:JlIStice/QV'()olatmeS332);JlISti~tT~~lalpaaeU~7j
JusticelUSA:.ooS ill pasosSl406.S34{)7; JusticeJUSA-007 at pages S3408~S3410. JusticeiClU~~16 at page 12774. Disctosureof the iilfonnation is volulll8ry. ,r the requested'
information is not famished. the U.s. Department of Justice has the right to such disclosure of'the information by legal methOds.                                  ' '
     Your Socia! Security accoiint'number jsbeip~1 foridentification, but you ,~ no~ reIJuired to indicate,It If you do ,not desire to !1o.so.
  1. Name (debto~1             .;..­                                                             2. BirtlU>ate 1JJJp. day. yr.)
        ,        ''-'I1(ll
 4. Homl) Address.                                                                                                                                                                    S.PhoneNo.

 6: Name ofSp!)use (give ~ddress ifd.iJ/erentjroniyoursJ",
                                                                                Dehtor Emp]oymeD~ Data '
 8. Occup~tion                                                                                  , 9. How Long iti Present Employment?
                                                                                                        '"   ~        <'   t'~P'"                . ~J,   ,                  ,,'
                                                                                                                                                             ,.   ,;.

                                                     'Address                                                                                                                         PhooeNo.

           ..
II Other Empioyment-Within Last Three Years '
                                                          "
                                                                                                                                                                                                             Employm~nt
               Employer's Name                       '"                                         Address                                                                                Phone No.             '. Dates,;
                                                                                ,
                                                                                                                                                                                                            ~-<:~-. -'
                           /                                                                                                                                                      ~




                ,~·e/"f-r
                                                                            "



                                                                                                             .,
                                                                                                                  "            .,
                                                                                ":;.,.



                                                                                                  .I'
                                                                                                                                                                                                                                       ,   '


12. Present MQnt~ Income ~                                                               ;,
    Salary or Wages $  ,                            Commissions S
                                                                                     """V'
                                                                                                         Other (state source} S
                                                                                                                                                         zr,z'                           ..
                                                                                                                                                                                              TotalS
                                                                                                                                                                                                             ~
                                                                                                                                                                        .
                                                                                Spoase's Emplo,ment Data
13. Occupation,                                                                                  14. How Long in Present Employment?

                                                   .. Ad&-ess :                                                                     -:   .',*"                                                         .".

16. Other Employment:-Within Last Three Years

              Emplpyer's Name'
                                                               'd.lt                            Addfess                                                                               Phone No.
                                                                                                                                                                                                        '. Employment
                                                                                                                                                                                                            .'   Da~,"




17. Present MonthJy Inco~e
    Salary, or Wages $ _ _~_ _ __                                                                            Other (state source) S '--_ _-'-_~- ' Total.S_ _.,--_-..:..--'-_
                                                   Com.r:nissions $. - - - - -

                                                                                 :        Depeadents
                                                                                                                                                                                                       ."
                                                                                                                                                                                                                   ,.   ,
 18. Total         Relationship            Age            '. Relaiionship                [Age                Relationship ;                       A&,e                  19. Total Monthly InCome of
 NumbCr                                                                                                                                                                           I?~~ts' (ex'!ept dpouad

                      I/~                                                                                                                                         \
                                                                                                                                                                             ,$                                             ','"

                                                                                                                                                                                                                              ',"
                                                                                                                                                                                                                                   "


                                                                                                                                                                                                                                           .
                                                                                                                                                                                                 "
                                                                                                                                                                                                                            .'"
                                                                                                                                                                                                                 FORM OBl).5oo
                                                                                                                                                                                                                    ·:';SBP.82
                                                                                                                                                                                                                    (~:.lQP~)
          Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 3 of 47 Page ID #:138
 20. ForWbat Period Did Youwt ,,' , ,                           21~      Where Fired '                                                                                                                                                                         22. Amoun~ oCGross Income
                                                                                                , " '. C~-kt,n,~tIfIt. '
   , File a Federal Income Tax RelUm
                                                    , '~()/7                                                                                                                                                                                                       Reported

                                                                                                ,23., Fixed t4'onthly Bxpenses
 Rent              -&--­ '"
 Debt Repaym\lnts (Int:ludlng ill6tall",ents) ,

 Total Fixed Monthly Charges


                                                                                                                                .                          "                       .
                    Owed To,                                                                                Purpose &:Date ofLo8.n




                                                                                                  2S Assets and Liabilities
                                                        :
                             Assets'                                                     (Fair market 'VtlJu~)                                                                                                                          Liabilities

 Cash
 Checldng AcCounts (show 1 0 = ' "
     , ,lkYl K           ~'",           '.t.ic:'­
                                                                           $             g,@'
                                                                                                                            ,   '
                                                                                                                                        BIDs Owed (grocery, doctor, IIJwyer,
                                                                                                                                                               ,

                                                                                                                                        Ipstallm. Debt (CtIf'~./U,mJtutrr. ~thhrg. etc.)
                                                                                                                                                                                                                                   '    ,
                                                                                                                                                                                                                                             ~c.)

                                                                                                                                                                                                                                                                             '   ld4£D            '2l.~ ;X '- 'l IM#"
                                                                                                                                                                                                                                                                                                   j,'IIi$~:
                                                                                                                                                                                                                                                                                                                                  O

                                                                                                                                                                                                                                                                                                                                       ',:
                                                                                                                                    ,T!lXes O~ed                           ,   '




 Savlnss Accounts    A2'Z1r)                                                                                                         IDcome
                                                                                                                                     ,Otber (itemize)
                                                                                                                                                                                                   .'.' .         ",
                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                           .   "
                                                                                                                                                                                                                                   ,;
                                                                                                                                                                                                                                            .. .,
                                                                                                                                                                                                                                                "'",('   ...... :,".'.' ,(( ~.. ~.~.~~    ,   ,
                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                ,
                                                            "



                                                                                                                        "

 Mo~ Vehicles                                                                                                       '       '
                                                                                                                                        Loan!! Pay~ble (10 'bllnk/J,,/inance Co. etc.)
         L.. 0\' ,Make/Licenlie No.,
    iOt~ I'i'\( 11\, M~:l ,                                                                                                             Judgments you Owe                                                                                                                          ,"
                                                                                                                                                                                                                                                                                                                                       '        "
                                                                                                                                                                                                                                                                                                                                                 "




                                                                                                                                    .Reai. Estate
                                                                                                                                              .   MortgaSJ3s
                                                                                                                                                   .     ,


',Debts Owed, to You (:;:~ebIOr)                                                                                                        Otber Dobts (iJemlze)
                                                                                                                                                                       "




J~~~~~,ts,o~e~,~:, '                      ..                    .... ;   ,',­       ..
                                                                                                                ,
                                                                                                                                    '   ,
                                                                                                                                                                           -           ,   ..
                                                                                                                                                                                           . ...
                                                                                                                                                                                                ,',           ,,"              .
  .' , , ' / t / / '                                "                                                , ,,   '
                                                                                                                                              "       '.
                                                                                                                                                                   "                                  ": /~
                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                  ,   '
                                                                                                                                                                                                                                                                                 ." ',.           ,',   ~   "             .:',.   "        ..   '~"
                                                                                                                                                                                                                                                                                                                                                          "




Stocks, Bonds and Other Securities (itemize)                                                                                    "




            ..   ~ ..
                                                                                                                                                                                                                                                                                                                     ..
                                                                                ,   ,
                                                                                                                                                  "



HouseholcJ FUrDiture. and Goods                                                           .$'lJ ()                                             ,
Items. Used.. Inr:..
                 Trade .or 'Business
                             .    .'.
                                                                                        200;­                                                                                                                                                                                                                                ,    ,




Otber Per:,onaI   pr;;;;Y:t;"iii) "                                                      5iO         ­
     ,~":,,                                                                               lfOO       ~.
                                                            .

                   #~
RealBstate



                                                                                                                                                                                                                                                                                                                      "                               "

                                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                                                                                                             "
                                           Total Assots, $                                                                                                                                                                                  Total Llabftities ,$                                                                      , ,..

                                                                                            "                                                                                                                                                                                                                                                   ..
          Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 4 of 47 Page ID #:139
                                                                                          ·.i!6, R.eal Estate Owned .
                                                   ..
                                                                                                                                                                  .Cost

           .'. AI!~
Address                                                                                  . How Owned Oointly,                      Date.                                                          .Unpaid 'ADiount
                                                                                          . indi,idually, etc.) .                  Acquired                                                        of Mortgase .
                                                                                                                                                                                         ..
                                                                                                                                                                                                                          .'
                                                                             27•. Real Estate Beiog Purcbased t;I.nder Contract
Address                                                                                                                            'Name oUeller

Contractrrice                                       . Principal Amount Still                  Next CaSb Payment
                                                    .Owiog '.                                 Due (date)

                                                                                         28. LiCe Insurance Policies
                                   Comp~                 ..                                           Pace Amount.                  cash ~ut:render Value '.
                                                                                                                                                                                                                             .


            '1    I ""




                                                                                                                                                             "   '.:            ,.'



29. AU R.eal and Personal ~rop.erty.Qwned by Spou~e and Dependents Valued in Excess 0($200 (List each Item sepllrate/y)




   ..                                                                                .
30 .All 'Transfers' ofProperty Inc1udina Cash· (by loan, gift. stile. e.tc.) That You Have Made Within the Last Three Years (Items 'qf $300 or over)
                                                                                              "

          Date                                          '/Amount                                  Property Traosferred                                                                ToW!Iom
                                          '"

                                                                                                                                                                                          \            ..
                                                                                                                                                                                                                           ';
                                       111/J)r.;                                                                     ..
                                           f'I      I'              .   ,
                                                                                          ;
                                                                                                                                                                                                                   .'     ..

                                                                                                                                                                                                   ,    .
31. Are You a PartY In Any Law Suit N~w Pendilll'l '                                                                      IJ Yes, Give Details Binow                                  ·~o
                                               }

                         I' /,
                         ,I

                           ::.   .~,
                                                                        ".
  . ','           • ,:.'         ':<: .                       \,   .,                                                        "',   :,'   "';.   '.. .   '.   "   :"   :'.":':




32. Are You a Trust~e, Executor, or Administrator?                                                                        IJ Yes, Give Details Below




                             f




33. Is Anyone Holdiog aAY Moneys OJfYour BebaIrl . '                                                                      IJ Yes, Give Details BeloW                                          o

                                                                                                                                                                                                                   .;:',"




                                                                                                                                                                                                                    :,' ..       :


                                                                                                                                                                                                              ':    .-'­
                                                                                                                                                                                                               , ~,:,.\;,.           ,
             ,,
        Case 2:13-cv-06539-WDK-AS Document 50-1 Filed o07/08/19
34. Is TItere Any Liketih~d YouWtU Receive an lnheri
                                                                   Page 5 of 47 Page
                                                        Yes. From Whom?         o
                                                                                     ID #:140




  35. Do you Re9eive, or Under any CirCumstances, Expect to Re~ive Benet}ts,.Frolll any BlitabHshed Trust, From a Claim for Compensa~on, o~ Damages, or
. From a Contingent or Future Interest In PropeJ1,y of any Kind?.        ., . , .                      '..        '.               .       ' . ' ...
     o Yes, ExPlain Below " '7fY~



                                                          '. . ,                             .,   ~.'   '   .. ....
                                                                                                              '                   ,"
                                                                                                                                       ..'   .-"
                                                                                                                                                   .




'With knowledge ofthe penalties for f~e statements provIded by 18 United States Code.lOOI ($J.o.Oooftn~ andlor:fwllyetl" linprl.Nnment).and with kpo:wtedge
.thaithis finattciaistatement is submitted by me to affect actipn by the U.s. Department ofJustice, I certifY thatI believe'the above statement is true and thatit is a
 coinple~ statement of ali my income and assets. real aitd personal, whether held in my name or by any olber.. '                               .



                 Date




                              .",:," .                                         . '. '-                                : ...   "




                                                                                                                                                                 ..
                                                                                                                                                                 :




                                                                                                                                                            ·(PO.·40F4)
                                                                                                                                                              . :","'~. .'
Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 6 of 47 Page ID #:141




    PLAINTIFF'S EXHIBIT B .
Elements of Wellness - Nutrition and Functi<?nal Medicine              Page 7of7
Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 7 of 47 Page ID #:142

            3535 CAHlJENGA BLVD W. 1/206. t,OS A~IGf.'LF,S. CA 90068 ". CAL.t OR TEXT: {323i 600·,4303,,, EMAIL: IhIFO@F.LEMENTSOFWH.I.NESSUS.COM


  our elements for health:
                               III     functional             •      frequency             II      supplement:                   balance



                                                                  II              functional
                                                                                                                                          chiroprac
                                                                                                                                                                     laarnmore




                                               Dr. Mallett, DC has been practicing chiropractic and facebaok:
                                               functional medicine for more than twenty years. One
                                               of LA Magazine's Top Chiropractors (20191, he
                                               possesses numerous certifications Including,                   Elements of Wellness is at
                                               Whiplash      and    Brain    Injury  Traumatology,            Elements of Wallness.
                                               Manipulation Under Anesthesia, and Accident
                                                                                                                05{07{2019
                                               Reconstruction.    Additionally, he      has. been.
                                               instrumental at several rehab and sober facllities     Our office dog for the dayJ Think we
                                               bringing his unique approach to sobriety.
                                               Dr. Mallell has appeared on several syndical·ed        pooped her ... See more
                                               television shows, including The Doctors, to share his
                                               advice and approach to well nesS.




                                                                                            testimonials:



                                                                                                                                  "     ] had been suffering wUh (J tom rotator cuff since
                                                                                                                                        surgeon and hod an MRI done In May. Indlcallng
                                                                                                                                           Thanks to Dr. Mallei!. and Eieinenls of Wellne..
                                                                                                                                           odjustinenl$, ""erci.... 10 do at hom.. supplem
                                                                                                                                          In PEMF treotmenlslo help speed up my recovel
                                                                                                                                      with full rototlon In my shoulder ond bock on the gal
                                                                                                                                      in their 60s and 70s Ifm 671 hove hod surgery!o fix
                                                                                                                                            recovered l'mthankfuleverydayI escaped thE
                                                                                                                                                                         now If I could Justp
                                                                                                                                                                                johnr.
  An integrative wallness cenler leoturing!op !reolments ond various modoli!i~,~) to annon<;<::>!ne body's own inherent rocuperative abilities. Feofl.lring in chlroproctic,
  functional medicine and PEMF theropies; specializing in sobriety, weight-loss and whole bodywellness,




                                                                            @2019 Elements 01 Weliness, INC.




  TERMS OF USE

  11ttpS:{Iwww.elemenlsofwelinesSU5.com/terms-of-use




https:llwww.elementsofwellnessus.coml                                                                                                                                         7/812019
Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 8 of 47 Page ID #:143




    PLAINTIFF'S EXHIBIT C .
      Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 9 of 47 Page ID #:144

      .                  '~


Bankof America ~                                                                             BusiFless Advantage .
P.o. Box 15284                                                                                      Customer service information
Wihnington, DE 19850


                                                                                              lJ)   1.888.BUSINESS (1.888.287.4637) .

                                                                                              .~ bankofamerica.com
 PERFORMANCE SPlNAL CARE INC                                                                  ill! Bank of America, NA
 DBA DR. CHETT MALLETT D.C                                                                         P.O.' Box 25118
                                                                                                    Tampa. FL 33622-5118
  LOS ANGELES, CA .,




Your Business Advantage Checking
for January 1. 2019 to January 31, 201 9                                                      Account· number:.                       '9470
PERFORMANCE SPINAL CARE INC                          DBA DR. CHElT MALLElT D.C

Account summary
Beginning balance on January 1, 2019                                         -$53:51      # of deposits/credits: 3
~~~----------~---------------------------
Deposits and other credits                                                 25,452.16      # of withdrawals/debits: 32
~-----c--------,----,~-------,--~----------------.                                                     ',.
Withdrawals and other debits                                               -6,022.25      # of items-previous cycle': 0
----------~-------------~-------------
Checks                                                                    -13,166.08      # of days in cycle: 31
---------------------------~--------------~-
Service fees                                                                 -106.00      Average leqger balance: $15,543.92
------------------------------------------
Ending balance on January 31. 2019  $6,104.32                                             llne/udes checks paid.deposited items&other debits
                                                                                                               . "




          Bank of America Business Advantage                                                                         LIFE I BETlER   CO:NN~CTED'




                                 Guaranteedbank-to-bank t(ql1sfers .
          Your Digital
           Tip of the            Pay individuals, vendors and supplierswho bank at other financial institutions - right from Online Banking.
             Month              Just log in and click the Transfers I Send tab. then select Send Money to Someone or
                                a Business.


                                                                                                                        . ARH9BYHQ I SSM-03·1B·om3.B



PULL: E CYCLE: 50 SPEC: E DELIVERY: E 1YPE:   IMAGE: I BC: eM
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 10 of 47 Page ID #:145


BankofAmerica"                                                                                       Business Advantage
P.O. Box 15284                                                                                              . Customer serviCe .information
Wilmington, DE 19850


                                                                                                      r;,    1.888.BUSINESS (1.888.287.4637)

                                                                                                      ~ bankofamerica.com
 PERFORMANCE SPINAL CARE INC .                                                                        . . Bank of America, .NA
                                                                                                          P.O. Box 25118     .
 LoS ANGELES, cA .                                                                                        Tampa, FL 33622-5118




Your Business Advantage Checking
for November 1. 2018 to November 30. 2018                                                            Account number:                          3228
PERFORMANCE SPINAL CARE INC

Account summary
Beginning balance on November 1•. 2018                                              $1,91 ].92    # of deposits/credits:     7
                                                                                                                  .    "'        .
Deposits and other credits                                                          21,042.68.    # of withdraw!'lls/d~bits: 12 ...
Withdrawals and other debits                                                      :-21A51.65      # of items-previous C!yclet:·O
Checks                                                                                    -0.00   # of days in   cycle: 30
Service fees                                                                            -30.00    Average ledger .balance: $2,362.59
                                                                                                                                   '.
Ending balance on November 30, 2018                                               $1,472.95       'Includes checks paid,depasited items&other debits




     Bank of America Business Advantage                                                                                LIFE f BqTER     CONNECTED~




               t                 Dreading the shredding?
           Your                  Go paperless- stop storing or shredding old statements. Enjoy the convenience online access offers.
         Digital·               Enroll today by logging in to Online Banking at bankofamerica.com/smallbusiness..
            Tip                 Then click on ProfUos &c Settings (in the upper right. next to Sign Out).


                                 ©2018BankofAmericaCorporation I ARG4G3KD   I SSM-04·18-0041.B,


PUU: E CYCLE: 67 SPEC: E DEIIVFRY, F TYPI'"   .IMAr.~" I   "r,. " . "
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 11 of 47 Page ID #:146



Bankof America.                                                                                                          Business Advantage
P.O. Box 15284                                                                                                                  Customer service information
W1I.mington. DE 19850


                                                                                                                          :;>   1.888.BUSINESS (1.888.287.4637) .

                                                                                                                          ~ bankofamerica.com
 PERFORMANCE SPINAL CARE INt                                                                                              iii Bank of America, N.A.
 DBA DR. CHFTT t.A4LLETI D.C                                                                                                    P.O. Box 25118
                                                                                                                                Tampa, FL 33622-5118
  LOS ANGELES, CA .




Your Business Advantage Checking
for October 1.2018 to October 31,.2018                                                                                    Account numbel'l                                  9470
PERFORMANCE SPINAL CARE INC                             DBA DR. CHETT MALLETT D.C·

Account summary
Beginning balance on. October 1,2018.                                                       $3,713.85              # of depositslcreditS: 38
~~~------------------~-------------------
Deposits and other credits                                                                  31,537.87.             # of withdrawals/debits: 27
----~~--~------------------~~-----------------
Withdrawals and other debits                                                               . -5,961.47             #    'of Items-previous cycle': 71
------~----------~----------------~-------
Checks                                                                                     -26,452.54              # of days in cycle: 31 .
--------------------------------------------------­
Service fees                                   -12.00                                                              Average ledger balance: $5,582.18
------~------------------------------~-----------
Ending balance on October 31, 2018                                                        $2,825.71                t   Indudes checks paid,deposlted Items&other debits




         Bank: of America Business Advantage                                                                                                     LIFE I B..ETTER CON.NECTED·




                             Banking at your fingertips
         Online Banking      Our Mobile Banking appl is certified byJ,D. Power'" for providing "An Outstanding Customer Experience:2
           Tip of            To learn more, and download it for free. Visit bankofamerica.comlgetmobileapp.
         the month
                             I MobHe Banking requires      thatyou download the Mobile Bankingapp and is only available for select mobile devices. Messageand data rate. mayapply.
                             l   For J.D. Power award information, visitjdpower.com.                                                                       .
                                 ©2018 Bank ofAmerica Corporation I ARF3TRPR I SSM·02·18-0009.B .                                                                                  .•
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 12 of 47 Page ID #:147

                           ,           '~




BankofAmerica~                                                                                Business Advantage
P.O. Box 15284                                                                                      Customer servtce information
Wilmington, DE 19850


                                                                                             . 3)   1.888.Bl,ISINESS (1.888.287.4637)

                                                                                              . ~ bankofamerica.com
 PERFORMANCE SPINAL CARE INC                                                                  . . Bank of America, N.A.
 DBA DR. CHETI MALLETI D.C                                                                        P.O. Box 25118
                                                                                                  Tampa, FL 33622-5118
  LOS ANGELES,CA' ,I




Your Business Advantage Checking
for August 1. 2018 to August 3) •.2018                                                        AGcount number: '                        9410
PERFORMANCE SPINAL CARE INC                               DBA DR. CHETT MALLETT D.C

Account summary.
Beginning balance on August 1, 2018                                        $4,54329       # of deposits/credits: 42
Deposits and other credits                                                , 27.735.70     # of withdrawals/debits: 23
Withdrawals and other debits                                               -7,66621       # of items-previous cycle': 79.
Checks                                                                    -22,779.24      # of days in cycle: 31
Service fees                                                                   -0.00      Average ledger balance: $4,431.89

Ending balance on August 31,2018                                          $1,833.54       l/nc/ucies checks paid,deposited items&other debits




         B"nk of Ame: Ica Business Ad\lantage                                                          L I fE, Bel T E R (0 NNE CTED




           What's on your mind?
            Business owners like you can joillthe Bank of Amer(ca~Adv(sory Panel to help us understand what you like and don't like.
            Enter code SaDD at bankofamerica.comlAdvlsoryPanel to learn more and join.



            Indusion on the AdviSOry Panel subject to qualifications,                                                  SSM-04-18-0052.D1 I ARHKGJ65
    Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 13 of 47 Page ID #:148


BankofAmerica. .                                                         Bl;Isiness Advantage
P.o. Box 15284                                                                 Customer service, jnformatlon
Wilmington, DE 19850


                                                                         () 1.888.BlJSINESS (1.888287.4637) ,

                                                                          i:i;l bankofamerica.com
 PERFORMANCE SPINAL CARE INC                                           . iii   B,ank of America. N.A.
 DBA: DR 'CHETTMALL~TT D.C                                                     P~O. Box 25118
                                                                               Tampa, FL 33622-5118
  LOS ANGELES, CA




Your Business Advantage Checking
for July 1, 2018 to July 31,,2018                                        Account number:                         9470
PERFORMANCE SPINAL CARE INC          DBA DR. CHETT MALLETT D.C

Account summary ,
Beginning balance on July 1. 2018.                   $10,643.06   # of deposits/credits:     34
Depositsand other credits                                         nof withdr~als/deblts: 27
Withdrawals and other debits                          w6,032.29   #    ,of Items-previous cyclel~ 78
Checks'                                              -36,559.89   # of days in cycle: 31
Service fees                                              -0.00   Averag~      ledger balance: $8.330.28
Ending balance on)uly 31,2018                       $4,543.29 .   t   Indudes checks paid.deposited Items&ather debits
Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 14 of 47 Page ID #:149




    PLAINTIFF'S EXHIBIT 0
      Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 15 of 47 Page ID #:150
DISCOVERCAllI)
                                                                          CHEn MALLEn I Acct Ending 0753
                                                                          t.                 ), LOS ANGELES, Ck
                                                                           .          ·1492



All Available Data


Transactions .

Trans. Date'"           Post Date           Description                                             Amount Category

o   02102/18            02/02118            BEST BUY 00003939295 W HOLLYWOOD CA                $    3,181.48    Merchandise

     02/05/18           02105/18            AMAZON MKTPLACE PMTS                               $      11.98     Merchandise
o                                           AMZN.COMIBILLWA
                                            52ST02ZSCUR

     02/05/18           02/05118            AMAZON MKTPLACE PMTS'                              $.    117.37     Merchandise
                                            AMZN.COMIBILLWA
                                            5OW0VZ2DEA9·

o    02/05/18            02105/18           APL* ITUNES.COMIBILL86&712-7753 CA                 $       16.99    Merchandise
                                            MM4BVBL8B8AO

     02106118            02106118           AMAZON MKTPLACE PMTS                               $       39.66    Merchandise
o                                           ·AMZN.COMIBILLWA
                                             37401 MVZF2F

     02106118            02/06/18         '. FIGHTING: CHANCE800~?88t134 CA                    $       59.95    Merchandise

D    02108/18


o    02108/18


o    02108/18

     02/10118            02110/18            TWC*TIME WARNER CABLE 888-TWCABLE                 $      184.73    Services
                                             CA
                                             8448300744306181

o    02110/18            021:12/18           UTOPIA GOOD FOOD LONG BEACHCA                     $     '..83.66   RestaliJrants

     02/11/18            02/1211;8           BEDBATH&BEYOND BURBANK CA                         .$      70.02    MeFchandise

    .02/13/18            02113118            BEDBATH&BEYOND HOLLYWOOD CA                       $       38.29    Merchandise
    .............-.. ----.. . -..- ----.-...._-_. '" -.- ._-- .. -..... -- ... '-'"   .---~-;alr'----    _.", -- --:-.. ~ ... ----­
o    02/14/18            02/14118            AIRBNB*HMMNPM54KZ415-800-5959CA~~$           1,861.76 Travel/Entertainment
                      _...:.-._-_..--       -_
                                             RQH3MHVS                            ,.,"''''
                                              .... _...- .. . -.-.".--.-,- ---~ ~~--~- -._..~. -_._._...        _----
                                                                                                             ....               _--.-._-_.-'---­
     02/14/18            02/15/18            FAREDEPOT.COM WASHINGTON DC                       $-41.84          Payments and Credits

o    02/19/18          .02119/18             APL* ITUNES.COMIBILL 866-712-7753 CA              $       12.98    Merchandise
                                             MM4DGWMDFVAO

o    02122118            02122118            CACTUS MEXICAN CUISINE LOS ANGELES                $       31.76    Restaurants
                                             CA

o    02123118            02123/18            APL* ITUNES.COMIBILL866-712-7753 CA               $        0.99 .Merchandise
                                             MM4DNM1LNGAO
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 16 of 47 Page ID #:151
    .02123/18     .02/23118    CHIPOTLE 1538 LOS ANGELES CA .                             $                     19..05      RestaurantS

    .02123/18     .02123118    GROUPON INC GROUPON.COM IL                   .             $                       8.57      Services
                               R8GT4KK.o5MS

o   02123118      .02123118    GROUPON INC GROUPON.COM tL
                               R8H1LJ20.oFE
                                                                                          $                       8.57      Services


    02123/18      .02123/18    GROUPON INC GROUPON.COM IL                                  $                    1.0.71      Services
                               R8GGJDK1 A.oD

o   .02123118     .02123/18    GROUPON INC GROUPON.COM IL
                               R8GL11H3GRC
                                                                                           $                    12.86        Services


o   .02123/18     .02123118    ~~~~~~~~~¥ GROUPON.COM .1L                                  $                    13.93        Services


o   .02/23/18     .02/23/18    GROUPON INC GROUPON.COM IL
                               R8FD33FSE.o4             .
                                                                                           $.                    18.5.0      Services


o   .02/23/18.    .02123118    GROUPON INC GROUPON.COM IL
                               R8H23VOFLJI
                                                                                           $                     2.0.37      S~rvices



    .02123/18     .02123/18    SO ·PHILZ COFFEE LOS ANGELES CA                             $                     1.0•.0.0    Restaurants
                               00.011529215.07939294.062 .

o   .02126118     .02/26118    GRANVILLE GLENDALE GLENDALE CA                              $                   123.96        Restaurants

o   .02126/18     .02/26/18    GROUPON INC GROUPON.COM IL
                               R8LC5FN058K
                                                                                        , $                      28.95       Services


o   .02126/18     .02126/18    LA BREA DRY CLEANERS LOS ANGELES
                               CA       .
                                                                                           $                  . 89.6.0       Services


o   .03/.01/18    .031.01118   CRAZY ROCK N<BUSH I WEST
                               HOLLYWOOCA
                                                                                           $                     83.84       Restaurants


    .03/.02118    .03102118    CAFE SOLAR. LOS ANGELES CA                                  $                     18.52       Restaurants

o   03102/18      03102118     LA CITY PARKING METER LOS ANGELES
                               CA
                                                                                           $                       2 ..0.0 .Services


o   03/04/18      03104118     CASH BACK BONUS REDEMPTION
                               PYMTISTMT CRDT
                                                                                           $                    ~57.40       Awards and. Rebate Credits

      ,
0.03/.04/18       .03/.04118   INTERNET PAYMENT -THAKlK YOU                                $                . -942.6.0       Payments and Credits

o   .03/.05118    .03/.05/18   FIVERR 855-585-9699 NY
                               FIVERR
                                                                                           $                     13..0.0     Services
                                             .   -   "'-~'~'~"'--~.-.,.--~--~/,.......,.---,   ...   --,-..,......--. -....-..   ".-,,----~,--   "'""   "--   -.-.--,-~.-~-,~'




o   .031.05/1.8   .03105118    FIVERR855-585-9699 NY                                       $                  . 63.00        Services
                               FIVERFt'

    03106118      .03106/18    CACTUS MEXICAN CUISINE LOS ANGELES                       . $                      28.47       Restaurants
                               CA

o   .03/.08/18    .03108118,   KUNG PAO BISTRO WEST HOLlYWOOCA                             $                     35.66           Restaura.;tts

o   .03111/18     .03/12118    STEAL - A - SOFA LOS ANGELES CA                             $                   325J~2            Merchandise

o   .03112118     .03/12118    APL* tTUNES.COMIBILL866-712-7753 CA                         $                       9.99          Merchandise
                               MM4DSWKT5TA1

o   .03/12118      .03/12/18   CAFE SOLAR LOS ANGELES CA                                   $                     21.68           Restaurants
           Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 17 of 47 Page ID #:152
o     03/12/18                                     03/12118                                            CAFE SOLAR LOS ANGELESCA                                                                                                                                                     2,1.96                RestaurantS

o     03/13118                                      03/13118                                           TATSU RAMEN LOSANGELES CA                                                                                                                                                    33.73                 Restaurants

o ,03/14/18                                         03/14/18                                           LYFT *RIDE WED 5PM 855-280-0278 CA                                                                                                                   $                          7.60               Travell Entertainment'

o      03114118                                     03/14/18                                           MODERN LOUNGE 56 LOS ANGELES                                                                                                                          $                   951.75                    Merehandise

       03/14/18                                                                                         FLiGHTNETWORK US COLVILLE                                                                              wA                                            $                 -70?18                      Paymentt; and Credits

LJ     03/15/18                                     03/15/1,8                                           APL* ITUNE8.COMIBILL 866-712-7753 CA                                                                                                                 $                       16.98                 Merchandise
                                                                                                        MM4FDFQZ8SAO

D      03/17/18                                      03/17/18                                           GROUNDWORK COFFEE - HO LOS                                                                                                                           $                       17.70                 Restaurants
                                                                                                        ANGELESCA

o      03117/18
 . _ ,'.,'._ ,,,~,,.~~_.,,, ..~ •.• ~
                                                     03/17/18
                                        ._.'~._. ~"""'''~'''''''''_'~~'_''W._W .,,", .. '~" ,~"'~~"
                                                                                                        LURE FISH HOUSE CAMARILLO CA                                                                                                                         $                       76.06                 Restaurants
                                                                                                                                                                         ,.••~ .. ,....,.~._.~..~ .,,,.... ,,~,_._~,_,_~_._._~~., ..... ~ .....',,',_... ~ _',"'" ............ _ .......", .."._".""'_,.".,. :._."""-~._*;.:.::i...._   ',~.,'r.,_ '-'~'"            . -..............--:....-...,._.,



        03/17/18                                     03/17/18                                           RQSS STORE #371 CAMARILLO CA                                                                                                                          $                   136.13                    Merchandise
                                   ~ ~         _ " " _ " ' - " ' _ ' ___ "~_'-""" __ " _ ••• _,.....   ~~,_._. '~"~ ,~_~.", .......""w"r"   . , , ,,-'   w' _ _ ••                                                                              .'>._._,,_"_A...."".'-"".__"...._,..."•.,;"'..~,
                                                                                                                                                                     ~ ...... ", . .~_~_._,.,.._"' _ _. ,....... _.~ . . _.~ ..." " _• • r.,·~~ •                                                  ,<Y~~ _ _ • _ _ ". •.:-..:......... _ . " "   .. " . . -   ••   ~...., . . .-   ........ - - - " ' . - - - ­




o       03/18/18                                     03118/18                                            E.A.K. RAMEN LOS ANGELES CA                                                                                                                          $                      41.04                  Restaurants

o       03/23/18                                      03123118                                           APL* ITUNES.COMIBILL866·712-7753 CA                                                                                                                  $                          0.99               Merch-andise
                                                                                                         MM4FYBKWW3AO
                                                                                                                                      ,                                                           ,
o       03/23/18                                      03/23/18                                           APL* ITUNES.COMIBILL 866-712-7753 CA                                                                                                                .$                          9.99               Merchandise
                                                                                                         MM4FNW95FHAO

         03124118                                     03/24/18                                           CAFE SOLAR LOS ANGELES CA                                                                                                                            $                       27.98                 Restaurants

o        03124/18                                     03124118                                           GREENBLATTS DELI AND FIN LOS                                                                                                                         $                       52.86                 RestauFants
                                                                                                         ANGELESCA

o        03/24118                                      03/24/18                                        , ROSS STORES #38 LOS ANGELES CA                                                                                                                        $                , ,84.09                     Merchandise

         03125118                                   ,03/25118                                            SQ *CHIBlSCUS LLC LOS ANGELES CA                                                                                                                      $                      32.75                  Restaurants
                                                                                                         0001152921507979427656·

         03/25/18                                      03125/18                                          TENDER GREENS GLENDALE GLENDALE                                                                                                                       $                       18.62                 Restaurants
                                                                                                         CA

o        03/27/18                                      0312711-8 '                                       CASHBACKBONUS REDEMPTION                                                                                                                              $                    -,26.70                  Awaroscand Rebate, Credits
                                                                                                         PYMTISTMT CRDT
                                                                                                                                                                                                                                                                                                                                                                          '.       '         '

o        03127/18                                      03127/18                                           INTERNET PAYMENT- THANK YOU                                                                                                                          $                 -973.30                     Payments and Credits

o        03/27/18                                      03127118                                           ROSS STORES #1165 LOS ANGELES CA                                                                                                                     $                      $.00                   Merchandise

o        03128118                                     {)3/28/18                                          .cOLUFy'lBI,(\ COLLEGE CASHIER COLUMBIA                                                                                                               $               t,564.50                      Education
                                                                                                          MO         t.t.
                                                                                                                   V- \
o        04106118                                      04106/18                                           SWEET SETUP 816-866-7453 MO .                                                                                                                        $                      29.00                  Services

LJ       04107/18                                      04107/18                                           MARSHALLS #0696 COSTA-MESA CA                                                                                                                        $                    102.33                   Merchandise

 o        04108/18                                     04/08/18                                          'ASPCA POISON CONTROL 800-628-0028 NY                                                                                                                 $                       65.00                 Services

 o        04/08/18                                     04108118                                           FIVE CROWNS CORONA DEL MACA                                                                                                                          $                       77.29                  Restaurants '

 Ci       04/10118                                      04/10/18                                          JERRY',S FAMOUS DELI STUDIO CITY CA                                                                                                                   $                      38.54                  Restaurants
                                                                                                          01036B

 [J 04/10/18                                            04112118                                          ROSS STORES #38 LOS ANGELES CA                                                                                                                        $                      43.79                  Merchandise
      Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 18 of 47 Page ID #:153
o   04/12118                   04/12118                  UNLEASHED 563551113730 LOS ANGELES­
                                                         SCA
                                                                                                                                                                        $                      52.54              Merchandise


o   04/13/18                   04113/18.                 FIVERR 855-585-9699 NY
                                                         FIVERR
                                                                                                                                                                        $                  105;00                 Services


o   04/17/18                   04/17/18                  SPROUTS FARMERS MARKET. LOS
                                                         ANGELESCA
                                                                                                                                                                        $                       83.49             Supermarkets


.0 .04/18/18                   04/18/18                  sa *PHILZ COFFEE LOS ANGELES CA .                                                                              $                         9.50            Restaurants
                                                         0002305843.011531.078344                                                                                                                                   .
                  .. "'.....   ~   ___
                                     '      ,.~,~   .._ _ _   "_.~.,~,,_,   •._ .   ..--..~._,_.   _.   ~~   .... ... _______,__.____• ____
                                                                                                              ~   ~                                      .. _ _ _ _ .,,:."', __,. ...
                                                                                                                                              ".~','.~'."'                              ~,.~   ____ .... ,.,9'._... _..,...... _ _"',..
                                                                                                                                                                                                         .~                                             ~   ~.,~.,.   _ _ _ __


    04/19/18                   .04/19/18                 CASH BACK BONUS REDEMPTION .                                                                                   $                  -31.23                 Awards and Rebate Credits
                                                         PYMTISTMT CRDT

o   04/19/18                   .04/19/18                 INTERNE;:T PAYMENT - THANK YOU                                                                            ,$                -1,968.77                    Payments and Credits .

o   04/21/18                   04/21/18                  TEJON RANCH ARVIN CA                                                                                           $                       13.41             Merchandise

    04122118                   .04122118                 THE COVE ON CASTRO SAN                                                                                          $                      2.0.03            Restaurants
                                                         FRANCISCOCA

o   04/23/18                   041?3/18                  APL* ITUNES.COMI8ILL866-712-7753 CA
                                                         MM4HDT5W3YA.o .
                                                                                                                                                                         $                        0.99            Merchandise


o   .04123/18                  .04/23/18                 APL* ITUNES.COMI8ILL866-712-7753 CA
                                                         MM4HBL1ZX2AO             '.
                                                                                                                                                                         $                         2.99 . Merchandise
                                                                                         . --" ..•
                                                                                       .........                                        -,              ,.,."...--".-~       ...-"...--.---....-.-,' .. .. ...-,....-......
                                                                                                                                                                                                              ,   ~           ~   .......-..--.'"'.-"",.,................   -,-~   ...       .      ..
                                                                                                                                                                                                                                                                                         .....;-,.-" ,,,   .. -.,..,­

o   .04124/18                  .04124118                .sa *PHILZ COFFEE LOS ANGELES CA
                                                        '0.0.011529215.08.014890129
                                                                                                                                                                         $                         7.5.0 .Restaurants


o   .04/25/18                  .04125/18                 CAFE SOLAR LOS ANGELES CA                                                                                       $      22.90 Restaurants
                                                                                                                                                                              --- .....-.".... .. ..---.,,- .. -.. _.,_._ .. __..
                                                                                                                                                                                                                      ~---              -~




    04125/18                   04125118                  THE HORSELESS CARRIAGE R NORTH                                                                                  $                      31.26             Restaurants
                                                         HILLSCA          '.

    .04125/18                  04125/18                  THE ORIGINAL PARK PANTRY LONG                                                                                                          2.0.35            Restaurants
                                                         BEACHCA

o   .04126118                  '04126118                 SPROUTS FARMERS MARKET LOS
                                                         ANGELESCA .
                                                                                                                                                                         $                     . 53.1.0           Supermarkets


    .04127/18'-                04127118                  CAFE SOLAR LOS ANGELES CA                                                                                       $                 ·18.52                 Restaurants

o   04/27/18                   .04127/18                 sa  *PHILZ COFFEE LOS ANGELES CA                                                                                $                        9.5.0           Restaurants
                                                         00.011529215.08.018314394

o   .04128/18
                     . . -04128/18
                          --.. . . . . . . . .CAFE
                                    -'~""     . . . . . . .SOLAR
                                                           . _. . . . . LOS
                                                                        . . . . . .ANGELES
                                                                                    . . .-. . -. .".....__
                                                                                      .
                                                                                                       CA
                                                                                                           . . fol?c
                                                                                                                 . . . . "..............­ .$. . . . . . . .'.---.23.45
                                                                                                                        ~ .jl.A..I.J;
                                                                                                                                                                   .- --.--. . --....:. ... --.--.. . -.--"
                                                                                                                                                                        Restaurants

o   04/28/18                   04128/18               . GRANVILLE WEHO WES"rHOLLYW                                                               . CA                   $                  246.41                 Restaurants
                                                         ~.           '.. . .. .
o   04128118                   .04128/18                 LAWRYS BEVERLY HILLS BEVERLY
                                                         HILLSCA
                                                                                                                                                 .t                     $                '172.35                  Restaurants


o   04129118                   04/29/18                  CAFE SOLAR LOS ANGELES CA                                                                                      $                       17.59             Restaurants

    .04130118                  04fJO/18                  GREENBLATTS' DELI AND FIN LOS,                                                                                 $                 . 51.86                 Restaurants
                                                         ANGEl,ESCA

o   05101/18                   05101/18                  sa *PHILZ COFFEE LOS ANGELES CA                                                                                 $                        7.5.0           Restaurants
                                                         0001152921508025127727

o   .05/.02118                 .05/.02/18                SHAKE SHACK - 1171 646-747-72.00 CA                                                                             $                      17.38             Restaurants
                                                         O.o219B
      Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 19 of 47 Page ID #:154
    .05102118                               05/02118                                             SOLAR DE CAHUENGA LOS ANGELES CA                                                                                             $                   6.14        Restaurants
           .... ___ .. _",
               ~.N      ~,"'       ~_"_'"   ,,_._.   «,,,~,   .•_   ,_~,   ". ,,_,       "~'   _.','"   ~_.,,~   ~"   '.~.-   '..........".            .'"   .,~   "._",_, .•   _.~,.".,   .~_




o   05102118                                05102118.                                            SO *PHILZ COFFEE LOS ANGELES. CA.                                                                                            $                   9.50       Restaurants
                                                                                                                                                                                                                                                               , 1;:'':. ­
                                                                                                 0001152921508025666247

     05103/18                         . 05/03/18                                                  CAFFE ETC LOS ANGELES CA"                                                                                                   $.                 1.(.75       Restaurants

o    05104/18                               05/04118.                                             PROVA THE ART OF PIZZA WEST                                                                                                 $                . 18.74        Restaurants
                                                                                                  HOLLYWOOCA
                                                                                                                                                                                                                                    .
o    05104/18                               05104/18                                              SO *PHILZ COFFEE lOS ANGELES CA
                                                                                                  0001152921508029328705
                                                                                                                                                                                                                              $     '.
                                                                                                                                                                                                                                                  8.50        Restaurants


o    05105/18                               05105118                                        '. GREENBLATTS DELI AND FIN lOS                                                                                                   $                  44.34        Restaurants
                                                                                               ANGElESCA

o    05/05/18                               05105118                                               lONO lOUNGE HOllYWOOD CA                                                                                                   $                  55.05        Restaurants

     05105118                               05/05/18                                               SOLAR DE CAHUENGA lOS ANGELES CA                                                                                                               8.29         Restaurants

     05/06/18                                 05106/18                                             APl* ITUNES.COMlBlll 866-712-7753 CA                                                                                        $                 29.99         Merchandise
                                                                                                   MM4J31 Z2YWAO

o    05106/18                                 05/06/18                                             SPROUTS FARMERS MARKET LOS
                                                                                                   ANGElESCA
                                                                                                                                                                                                                               $                 28.19         Supermarkets


0'05/06/18                                    05/06118                                              SPROUTS FARMERS MARKET LOS                                                                                                                   69.37         Supermarkets
                                                                                                    ANGELESCA

o    05/06/18                                 05/06/18                                              SO *SABOR YCULTURA CA lOS ANGELES
                                                                                                    CA                   .
                                                                                                                                                                                                                                                 11.66         Restaurants
                                                                                                    0001152921508032251896

o    05107/18                                 0510711.8                                                 FIVERR 855-585-9699 NY                                                                                                 $                105.00         Services
                                                                                                        FIVERR

o    05/09/18                                 051O!;l118.·                           '.       HOLLYWOOD ROOSEVELT HOTE'                                                                                                        $                 67.94           Resta!J~ants
                                                                                            . HOllYWOOD CA

o    05/10/18                                 05/10/18                                              AMAZONMKTPLACE PMTS                                                                                                        $                  5.95         M~rch.andise
                                                                                                    AMZN.COMIBILLWA
                                                                                                    5KHNA10lZZS

o    05110/18                                 05/10/18                                              SO *PHILZ COFFEE LOS ANGELES CA                                                                                            $                  5.40         Restaurants
                                                                                                    0002305843011569561250

     05/11118                                 05/12118                                                  IMPERFECT FOODS 151-059-5668 CA                                                                                        $                 40.31         Supermarkets

     05112118                                 05112/18                                              AMAZON MKTPLACE PMTS                                                                                                       $                 85.74         Merchandise
                                                                                                    AMZN.COMIBILLWA
                                                                                                    4HWMRPaB906

o    05/15/18·                                05/15/18.                                             KUNG PAO BISTRO WEST HOllVVVOOCA                                                                                           $                    .99        Re$taurants
                                        ...   '_~_"'~',-,_"_n-h"'"                   ~   __,,,,,,,_..•_. _"_"-'"                ._~   •._ ,.",_.~,,~ •. ",                 ................ _ ........._.__•._.__•••_ ......_ ......... _..._ . _.. ~ ... __ ...._._..__._••_._........   .,._ .._ ............_ _ _.• ,~...,.


o    05/16/18                                 05/16/18                                              AMAZON PRIME MEMBERSHIP                                                                                                    .$               108.41         Merchandise
                                                                                                    AMZN.COMIPRMEWA
                                                                                                    2YIA018FHVN

o    05/16/18                           . '05/t6/18                                                     CASHBACK BONUS REDEMPTION                                                                                                               -24.68           Awards and Rebate Credits
                                                                                                        PYMTISTMT CRDT

o    05/16/18                                 05/16/18                                                  INTERNET PAYMENT - THANK you                                                                                           $              -3,175.32          Payinents and Credits

o    05/18/18                                 05118118                                IMPERFECT t=OODS 151-059-5668 CA
                                                                                                                               _                                   -
     ............ " - " " ' " ........... -. -..............- ..................-.-....................... ........ _......- ....... ..... -........................­ .................. " ..                -.--..--... $....-- '-.,.,:---- ...... Supermarkets
                                                                                                                                                                                                                               .,        ..         --_."----------"_. _" ......
                                                                                                                                                                                                                                                          "~-'                                             ";'"--'-:--­

o    05/18/18                                 05/18/18                                                  ROSS STORE #356 lOS ANGELES CA                                                                                         $                 60.17           Merchandise
       Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 20 of 47 Page ID #:155
o    05/19118     05/19/18     INTERNETPAYMENT - THANK YOU             $    -2,000.00    Payments and Credits

o    05119/18     05/19/18     THE GRIFFIN LOS ANGELES CA              $       55.09     Restaurants

     05120118     ,05/20/18    PALERMO ITALIAN RESTAURA LOS            $       56.60     Restaurants
                               ANGELESCA

o    05121/18     05116118      RETURNED INTERNET PMT                  $ . . 3,175.32    PaymentS and Credits

     05121/18     05121/18      APL* ITUNES.COM/BILL 866-712-7753 CA   $       49.99     Merchandise
                                MM4JT7MB8LAO .         .

     05121/18     05/21/18      RETURNED CHECK CHARGE                  $       27.00     Fe~$


LJ   05123/18     05/23/18      APL* ITUNES.COMIBILL 866-712-7753 CA   $         0.99    Merchandise
                                MM4JWDVTLSAO

o    05123118     05123118      CHIPOTLE 1310 LOS ANGELES CA           $       29.57     Restaurants

o    05123/18     Op123ll8      DNH*GODADDY.COM 480-505-8855 AZ
                                1312650193           .
                                                                       $        30.34    Services


o    05/23/18     ·05/23(16     PATYS RESTAURANT NORTH HOLLYWQGA,      .$       36.65    Resta!Jrants

o    05/23118      05123/18     sa·*PHILZ COFFEE LOS ANGELES CA
                                0001152921508054128086        .
                                                                       $        13.00    RestaurantS


o    05124/18      05124/18     so *PHILZ COFFEE LOS ANGELES CA
                                0002305843011592664581
                                                                       $        26,25    Restaurants


o    05/25/18      05125118     GREENBLATTS DELI AND FIN LOS
                                ANGELES CA
                                                                       $       . 76.28   Restaurants


     05125118      05125118     IMPERFECT FOODS 151-059-5668 CA        $        36.04 Supermarkets

o    05127118      05/27118     so *LESTAT'S OF HILLCRSAN DIEGQ CA
                                0001152921506060916712
                                                                                . 5.73   Restaurants


     05127/18      05127/18     TST* MAESTOSO SAN DIEGO CA             $     . 101.56 . Restaurants

o    05128118      05128/18     OLD NAVY US 5876 SAN DIEGO CA
                                02849B
                                                                       $        85.04    Merchandise


o    05128/18      05/28/18     so *LESTAT'S OF HILLCR SAN DIEGO CA
                                0001152921508061525625
                                                                       $         5.73    Restaurants


o    05/29/18      05/29/18     pON   cueo BURBANK CA                  $        77.81    RestaiJrants

o    Q5129/18      05129/18     LA BREA DRY CLEANERS LOS ANGELES
                                CA
                                                                       $       101.00    Services


o    05/29/18      05129/18     SHELL 57442716908 BURBANK CA                    57.50    Gasoline

o    05130118      05130/18     so *PHILZ COFFEE LOS ANGELES CA        $         4.00    Restaurants
                                0002305843011602538812

o    05130118      05130118    . SO *PHILZ COFFEE LOS ANGELES CA       $         9.50    Restaurants
                                 0001152921508063392853

o    05/3.0118.    05130/1.8    TATSU RAMEN LOS ANGELES CA             $        37.95    Re~urants


o    05131/18      05131/18     AM.LXZON MKTPLACE PMTS
                                AMZN.COMIBILLWA
                                                                        $        6.48    Mereham;lise
                                2K9LD5EBaow
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 21 of 47 Page ID #:156
o   05131118      05131118    AMAZON MKTPLACEPMTS
                              AMZN.COMIBILLWA
                                                                      $         9.79     M~rchandise

                              2D3U7Z21H42

o   05131/18      05131h8     'CKE*EAT THIS CAFE 654 LOS ANGELES CA   $       31.66      Restaurants

o   05131/18      05/31/18    sa *PHILZ COFFEE LOS ANGELES CA         $       ,15.00     Restaurants
                               0002305843011605195967

o   06101/18      06/01118     AMAZON MKTPLACE PMTS
                               AMZN.COMIBILLWA
                                                                              71.54      Merchandise
                               4YDRZG1 EL 1P

o   06/01/18      06101/18     CACTUS MEXICAN CUiSiNE LOS ANGELES
                               CA
                                                                      $        31.76     ReStaurants


o   06101/18      06/01/18'    IMPERFECT FOODS 151"()59-5668 CA       $        33.11     Soper-markets

o   06101/18      06101118    'SPROUTS FARMERS MARKET LOS
                               Af\lGELESCA           '
                                                                      ill    - 58.70     Supermarkets


    06/02118      06102118     SOLAR DE CAHUENGA LOS ANGELES,CA '      $       1.7.59    Restaurants

o   06103118      06103/18     FIVE CROWNS CORONA DEL MACA            ,$ _    163.17     Restaurants

o   06103/18      06103/1.8   • SOLAR DE CAHUENGA LOS ANSELISS CA      $      ,'1,2.33   Restal;lrants

o   06103/18      06103/18     SOLAR DE CAHUENGA LOS ANGELES CA        $       20.87     Restaurants

o   06104/18      06104/18     AMAZON;COM AMZN.COMIBILLWA
                               6J3AAXKNRHL
                                                                       $       15.32     Merchandise     ,


o   06/04/18      06104/18     sa *PHILZCOFFEE LOS ANGELES CA          $        9.50     Restaurants
                               0002305843011611846998,

    0,6/05/18,   - 06105/18   ,KALI RESTAURANT LOS ANGELES CA          $     , 196.75 . Restaurants

    06/06118      06106118     LAWRYS BEVERLY HILLS BEVERLY            $      136.22     Restaurants
                               HILLSCA ,.

o   06/06/18      06106/18     sa "PHILZ COFFEE LOS ,ANGELES CA,       $       1'4.50    Restaurants
                               0002305843011615819456

o   06107118      06/01118     PRANKIE'S ON MELROSE LOSANGELES CA      $",    ,n.53      R~~rartts

    06107118      06/07/18     TWC"TIME WARNER CABLE 88B-TWCABLE       $      194.73     Services
o                              CA
                               8448300744306181
                                       ,>"


o   06/08/18      06108/18     IMPERFECT FOODS 151"()59-5668 CA        $       37.41     Supermarl<ets

o   06108118'     06108/18     SOLAR DE CAHUENGA LOS ANGELES CA        $        8.71     Restaurants
                    ,  ,,


    06109/18      06/09/18    , DRNK, COFFEE TEA LOS ANGELES CA        $.,   ' 12.10     Restaurants

o   06109/18      06/09/18    , OPEN SESAME LONG BEACH CA              $      ,95.48     Restaurants

o   06/10/18      06112118     SOLAR DE CAHUENGA LOS ANGELES CA        $     '19.51      Restaurants

    06/11/18      06/12/18     CACTUS MEXICAN CUISINE LOS ANGELES      $       44.08     Restaurants
                               CA,_

o   06/12118      06/1211.8    FIVERR 855-585-9699 NY                  $      1'05.00    Serv~ces
                               FIVERR
             Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 22 of 47 Page ID #:157
o    06112118                                         06/12118 .                                      . SO "PHILZ COFFEE LOS ANGELES CA
                                                                                                        0002305843011625591506
                                                                                                                                                                                                                                                                                           $                9.50                    Restaurants


0 06115/18                                            06115/18                                                IMPERFECT FOODS 151-059-5668 CA                                                                                                                                                  $           28.97                    Sl,Ipermarkets

                                                      06/17/18                                            TAIX FRENCH RESTAURA LOS ANGELES                                                                                                                                                     $           88.30                    Restaurants
0 06117118                                                                                            . CA                                                                                                           .

     06/18118                                         06/18118                                                SOLAR                                              CAHUENGA LOS ANGELES CA                                $        17.09 Restaurants
                                                                                                                                                                             -. .. -----.•. .:,..".-.-.~...:...:----,.--~-..-.----.- ..... --:-.~.-'-,-
                                                                                                                                                                                                                         .,                           , -'~ ............... " ...----,-..,- .. ­                                                     ...   ",                           .. ~.
      06/18118                                        06/18/18                                                SOLAR.DE CAHUENGA LOS ANGELESCA                                                                                                                                                  $           18..68                   Restaurants
    . ~ •.   "",~   •• _.•   ~_"'_L.",




                                                      06/19118                                                TENDER GREENS HOLLYWOOD                                                                                                                                                          $           69.71                    Restaurants
0 06/19/18                                                                                                    HOLLYWOOD CA '

      06120/18                                        06120/18                                                SOLAR DE CAHUENGA LOS ANGELES CA                                                                                                                                                 $           73.23                    Restaurants

      06121/18                                        06121/18                                                AMAZON MKTPLACE PMTS                                                                                                                                                             $             9.99                   Merch~ndise
0                                                                                                             AMZN.COMIBILLWA
                                                                                                              4BGNHNNMA6M

      06121118                                        06121/18                                                AMAZON MKTPLACE PMTS                                                                                                                                                             $            31.24                   Merchandise
                                                                                                              AMZN.COMIBILLWA
                                                                                                              6J6 RC07Z IJO

                                                 , 06121118                                                   SO "PHILZ COFFEE lOS ANGELES CA                                                                                                                                                  $            11.00                   Restaurants
0 06121118                                                                                                    0002305843011642848647

o      06122118                                       06122118                                                IMPERFECT FOODS 151-059-5668 CA                                                                                                                                                  $            32.85                   Supermarkets

o      06123/1,8                                      06/23/18                                                APL" ITUNE8.COM/BILL 866-712-7753 CA                                                                                                                                             $             0.99' Merchandise
                                                                                                              MM4LG4F1 YNAO

o      06129118                                       06129/18                                                IMPERFECT FOODS 151-059-5668CA ,                                                                                                                                                 $ .        ,,27.78                   Supermarkets

o      07109/18                                       07/09/18                                                CASHBACK BONUS REDEMPTION
                                                                                                              PYMTISTMTCRDT
                                                                                                                                                                                                                                                                                               $           -35.18                   Awards and Rebate Credits


       07109/18                                        07/09/18                                               INTERNET PAYMENT - THANK YOU                                                                                                                                       . $                      -564.82                   Payments and Credits

0 07110/18                                            07/11/18                                                'AIRBNB * HMMNPM54KZ 415~800-5959 CA                                                                                                                                             $          -874.73                   Payments and Credits
                                                                                                               ROH3MHVS       .

       07/12/18                                       07/12118                                                DNH*GODADDY.COM 480-505-8855 AZ                                                                                                                                                  $            72.85' Services
                                                                                                              DNH*GODADDY.CQM

       07/15118                                       07/15/18                                                HOMEGOODS #476 GLENDALE CA                                                                                                                                                       $          132.37                    Merchandise

0 07/15/18                                            07/15/18                                                IKEABURBANK BURBANK CA                                                                                                                                                           $          182.84                    Merc,handise
                                         _____   ~~   _ _ _. ._ _   ~.___.   .....   ,~~'~   •••• _   ... _    ....   ,~~   ___   ~~   _ _ ,,_ •. . . . . - - . ' " . __   '~'"   ",,,,,~._.,,_.   ___ ' __" _ _ _ _ _ _ _ _ _ _ _ _   ~W,,,"   ___   ._.'~   _ _ ."'" "   ...   ,~   __   ~   ___   ,,_w_.,___   '~'''''_''''~'~'''    .....   u.              ,_,_,   "_,~   ____• _•_ _




0 07/15/18                                                                                                                                                                          ~2,500.00 Payments and Credits
                                                      07/15/18                                                PAYMENT - THANK YOU                                               $
                                                                                                                                                                                                     __
                                                                                                                           ,_:....... ....:.........:...""'----, ,._..--,_...._._-,---.-....-."... ..-~.....;.;.....~.-".".,-,.-.;.......-                                                                                      ,




       07/15/18                                       07/15/18                                                PROVATHEART OF PIZZA WEST                                                                                                                                                        $            55.24                   R~aurants
                                                                                                              HOLLYWOOCA

o      07/16/18                                   .07/16/18                                                   BYUL GOPCHANG LOS ANGELES CA                                                                                                                                                     $          115.40                    Restaurants

       07/16/18                                       07/16118                                                GROUNDWORK COFFEE ~ LARC LOS                                                                                                                                                     $            19.14                   Restaurants
                                                                                                              ANGELESCA

       07116/18                                        07/16/18                                               SOLAR DE CAHUENGA LOS ANGELES CA                                                                                                                                                 $            33.03                      Restaurants

o      07/17/18                                        07/17/18                                               SPROUTS FARMERS MARKET LOS                                                                                                                                                       $            58.20                   Supermarkets
                                                                                                              ANGELESCA
            Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 23 of 47 Page ID #:158
     07/17/18                                                07/11118                                        TENDER GREENS HOllYWOOD                                                                                                                                        $                    67.25                    Restaurants
                                                                                                             HOllYWOOD CA

o    07/18/18                                                07118118                                        SOLAR DE CAHUENGA lOS ANGELES CA                                                                                                                               $                    26.80                    Restaurants

o    07/18/18                                                07/18/18                                        sa "PHILZ COFFEE lOS ANGELES CA                                                                                                                                $                    19.00                    Restaurants
                                                                                                             0001152921.508134486061 .

     07/19/18 .                                              07/19118                                         ST FELIX LOS ANGELES CA                                                                                                                                       $                  '76.58                     Restaurants

     07120118 .                                              07120/18                                         IMPERFECT FOOOS 151-059-5668 CA                                                                                                                               $.                   30.58                        Supermarkets

     07121/18                                                 07/21/18 '                                      sa "PHILZ COFFEE LOS ANGELES CA                                                                                                                               $                    . 9.60                       Restaurants
                                                                                                              0001152921508138499042

o        07121/18                                             07121118                                        TM *FIXX 800-653-8000 CA                                                                                                                                      $               .157.50                           Travell Entertainment,
                                                                                                              LA19251E18-35155 .

o        07122118                                             07/22118                                        SOLAR DE CAHUENGA lOS ANGELES CA                                                                                                                              $                     39.34                       Restaurants

o        07122118                                             07/22118                                   . TARGET WEST HOllYWOOCA                                                                                                                                           $                     40.94                       Supermarkets

o        07/23/18                                             07/23118                                         APl" ITUNE8.COMIBlll 866-712-7753 CA
                                                                                                               MM4MXWSMZ1AO
                                                                                                                                                                                                                                                                            $                         0.99                    Merchandise


o
,~"_._
         07123/18
         .. n __,_,   _"~   ,'''_ _._,__     ~,~   ...
                                                              07123/18
                                                         ~,"n~~~._,~   ..   ~n~'_-""",_~
                                                                                                               DRNK COFFEE TEA LOS ANGELE:S CA .
                                                                                           _ " __..... __" .......,,,.,., _   ., __ ".'   '._r~   ~   ......      ..
                                                                                                                                                               ,~._    _~
                                                                                                                                                                                 .
                                                                                                                                                                            ,., ., ..... ,,.""' ••____ "'-'.."',,., ... __ ... _ _ _ _• ____
                                                                                                                                                                                                                    ~                          ~,_..,,._.._,~_._.,   ..,"
                                                                                                                                                                                                                                                                            $
                                                                                                                                                                                                                                                                            ".,~~"'~_.~"
                                                                                                                                                                                                                                                                                                   10.30
                                                                                                                                                                                                                                                                                           .. _ ....... _"', ______   ,'.~_
                                                                                                                                                                                                                                                                                                                              Restaurants
                                                                                                                                                                                                                                                                                                                              .•   ~~   ..   _~
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                  ..... _ _ _   ,~.~.   """''''_W'''' _ ..•• ,   .-.-~,'~,~,   .... _ _•
                                                                                                                                                                                                                                                                                                                                                                                                                ~,




         07123/18                                             07123/18                                         TWC"TIME WARNER CABLE 888-TWCABLE'                                                                                                                      .$                   . 194.73                           Services
o                                                                                                              CA                           ­
                                                                                                               8448300744306181

D.       07/24/18                                           . 07124/18                                         CHIPOTLI; 1538 LOS ANGELES CA                                                                                                                                $                      3O:S6                       Restaurants

o        07/24/18                                             07124/18                                          FRATELLI CAFE LOS ANGELES CA                                                                                                                                                       49.75                       Restaurants

o         07/24/18                                             07124/18                                        sa
                                                                                                                "PHILZ COFFEE LOS ANGELES CA
                                                                                                            .0002305843011701130764
                                                                                                                                                                                                                                                                            $                      10.60                       Restaurants


          07125/18·                                            07125118                                         HAKATA IKKOUSHA LITTLE T LOS                                                                                                                                $                  - 38.08                         Restaurants
                                                                                                                ANGELESCA

o         07125/18                                             07125/18                                        sa "STIR CRAZY COFFEE LOS ANGELES                                                                                                                            $                     . 9.75 . supermarkets
                                                                                                                CA
                                                                                                                0001152921508143870665.

o         07126118                                            07/26/1.8                                   . THE CANYON PASADENAPASAOENACA                                                                                                                                   $        . .-120.67                                Restaurants

o         07127/18 .                                          07/271.18.                                        CKE*EATTHIS CAFE'654 LOS ANGELES CAS                                                                                                                                          .: 33.20                         RestauraAts

         07127118                                             07t27/t8"                                         FRA"fELLI CAFE,LOS ANGELES CA                                                                                                                               $                      17.30                       Restaurants

          07127/18                                             07127/18                                         IMPERFECT FOODS 151-059-5668 CA                                                                                                                             $                      28.34' Supermarkets

C         07127/18                                             07/27/18                                         L A PET CLINIC LOS ANGELES CA
                                                                                                                                       .
                                                                                                                                                                                                                                                                 . $                            269.50                         Services
                                                                                                                                                                                                                                                                                                                                     .
               ~   ,,'-.... ~   ~.~   ,-,.   ~""-.-.-"---""'-""'-~                                            ---......." .... "'~""---,,".¥-.. ,- ..                       "'-~-"       :------<"....."----,--------""...                                                  -""-".-~~-.:.----,            ....."'-.. ..
                                                                                                                                                                                                                                                                                                                      ~ -,,.~-.-.-'"""~"                                        ~''"-     ...- - . - -..             -~-



o         07/28/18                                             07128118                                         APl* ITUNES.COMIBILL 866-712·7753 CA                                                                                                                         $                         2.16                    Merchandise
                                                                                                                MM4N692YBTAO                                                                                                                                                                                                                             ,I.,




o         07128118                                             07128/18·                                        LA BREARAMEN LOS ANGELES CA                                                                                                                                  $                  .. 57.18                           Restaurants

007/28118                                                   .' 07128118                                         TERES MEXICAN GRILL LOS ANGELES CA                                                                                                                           $                      34.12                          Restaurants

007129/18                                                      07/29/18                                          FRATELLI CAFE LOS ANGELES CA                                                                                                                                $                      12.94                          Restaurants
       Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 24 of 47 Page ID #:159
     07129/18           07/29118                                          FRATELLI CAFE LOS ANGELES CA                                                                                                    .$               18,66· Restaurants

o    07129/18            07/29/18                                         LA BREA RAMEN LOS ANGELES CA                                                                                                       $             49.61         Restaurants

[J 07129/18              07129/18                                         TST" IDLE HOUR N HOLLYWOOD CA                                                                                                      $              46.42        Restaurants
                  '~_'''''''''''''''''''''''''''~::'''-"'''''''''!''"'''.''-''-   __ ''''''' __ ,,",,~'_' ___'   ".""M<"~'"   ._, •.• "           ...",~ _ _ , p . , _..... _,,_,_
                                                                                                                                          _~.,.~.",                                  ~,,,,.,,,,~w   __
                                                                                                                                                                                                     . ~ __ """'-'''_,''''''''_~,_._.~ ... '"__ .w."-_ _ _ ~   ~ '_"'~~~ _ _ '   _ _ ~"""'~_""




     07130/18            07130/18                                         CACTUS MEXICAN CUISINE LOS ANGELES                                                                                                 $              25.19        Restaurants
                                                                          CA

o    07130/18            07130/18                                         GROUNDWORK COFFEE - HOL NORTH
                                                                          HOLLYWOCA
                                                                                                                                                                                                             $              10.35. Restaurants
                                                                                                                                                                                                                                                         .~~-'----'---



o    07130/18            07130/18                                      . MARSHALLS #1276 LOS ANGELES CA·                                                                                                     $            131.46         Merchandise

     08101118            08101118                                          EIG*ELEM ENTSOFWELLN ESSUS 888-401-                                                                                               $              89.40 .Merchandise
                                                                          4678 UT
                                                                           EIG"ELEMENTSOFWELLNESSUS

o    08/01/18.            08/01/~8                                        LALA'S ARGENTINE GRILL LOS ANGELES
                                                                          CA
                                                                                                                                                                                                             $.        . . , 29.60       Restaurants


     08/01/18             08101/18                                         PAYMENT -THANK YOU                                                                                                                $       ·-2,500.00·. Payments and Credits .

o    08101/18             08/01/18                                         sa "LA MONARCA BAKER'l'l,OS ANGELES
                                                                           CA                       •
                                                                                                                                                                                                             $              15.42        Restaurants

                                                                           0001152921508154140866 ..

     08102118·            08102118·                                        SOLAR DE CJ(HUEr-qGA LOS. ANGELES CA                                                                                              $              22.90         Restaurants

     08102118             08102118                                         sa "MALIBU EATERY LOS ANGELES CA                                                                                                  $              33.21, Restaurants
                                                                           0001152921508156834148

 o   08103/18 .           08103/18                                          IMPERFECT FOODS 151-059-5668 CA                                                                                                   $             20.50         Supermarkets

 o   08103118             08103/18                                         PAMPAS GRILL- STYL LOS ANGELES CA                                                                                                  $             74.15         Restaurants

     08103118             08103/18                                         sa "STIR CRAZY COFFEE LOS ANGELES                                                                                                  $.              5.70        super~arkets.'
                                                                           CA
                                                                           0001152921508157020859

 o   08105/18             08/05/18                                         LA BREA RAMEN LOS ANGELES CA                                                                                                       $             33.47         Restaurants

     08/05/18             08105/18                                         LALA'SARGENTINE GRILL LOS ANGELES                                                                                                  $           114.70          Restaurants
                                                                           CA

o    08105/18             08105/18                                         SOLAR DE CAHUENGA LOS ANGELES CA·                                                                                                .$              18.68         Restaurants
                                                                                                                                                                                               ,.
o    08105/18             08105118                                         SOLAR DE CAHUENGA LOS ANGELES CA                                                                                                  $              21.79         Restaurants

. 0 08/06/18              08106/18                                         BLUESTONE LANE - 35 - LA LOS ANGELES                                                                                          . $                  8.37        Restaurants
                                                                           CA

[J 08106118               08106/18                                         PAVILIONS STORE 2229 LOS ANGELES CA                                                                                               $                3.99       Supermarkets

o    08106118             08106118                                         PAVILIONS STORE 2229 LOS ANGELES CA                                                                                                $            . 62.67        Supermarkets

     08106/18             08106/18                                         sa "LA MONARCA BAKERY LOS ANGELES                                                                                                  $             . 9.25        Restaurants
                                                                           CA
                                                                           00011529215081~~616724


 o   08107118             08/07/18                                         MONSIEUR MARCEL REST FM LOS                                                                                                        $             87.46         Restaurants
                                                                           ANGELESCA
       Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 25 of 47 Page ID #:160
     08/07118                             08/07/18                                               sa
                                                                                                 CA *STIR. CRAZY COFFEE LOS ANGELES
                                                                                                                            ..,.    .                                                                                                         $                                        9.25                             Supermarkets
.0
                                                                                                 0001152921508162757558

     08/07/18                             08/07/18                                               TENDER GREENS WEHO WESt                                                                                                                      $                             '50.28                                      Restalllants
                                                                                                 HOLLYWOOCA
     r~,<"~'"~''''''''~''' ,~_. . . ~ _ _ _,_ _ ~.:: .. ~,' ....... _..,,,_,~~. ~ ~ ¥~,".~ •••, •• _ . _ "                      .. " .." .   ".'''"'-."~.,_~.~..-., _ _ _ _ _ _ _ ~.....-~ _ _ _ _ _ _ " ........ . , ; . : _ - , , . . . ••              , .......... _   ..... . . . . . -..........w _ . " . . ..   ,.,~''' ..... :-:.,. _ _'''t-.-,~ •...;_~, .•_ _ _ _
                                                                                                                                                                                                                                                                                                                                                                          · .


 o   08109/18                              08/12118
                                      ,""._ •• ,•••.,.._' "", ... ".__   ~,,,._ '_'.,~   __ "_
                                                                                                 CHIPOTLE 1310 LOS ANGELES CA
                                                                                                   __",,~   .• ,_,«   ._.," . , ' "    ",    '~"   _ _ "~'''~''''~''''''''''_'~~'-_~''_'~~_.,~_,. _
                                                                                                                                                                                                                                               $
                                                                                                                                                                                                      •••• , .. _.,_.~,,_, .. ,,~~.~ •• ~._._ .. ~""'_   ~~_,~.,,·.v
                                                                                                                                                                                                                                                                                  29.57 . Restaurants
                                                                                                                                                                                                                                                                           ...·,. .,,_....     ~.-"""_,,        __ .. __            -'-"'""'''''''''_~'¥~''''''"''                 .'. .   .,~                _ _ _ ,,_ _ _ _ ~_
                                                                                                                                                                                                                                                                                                                                                                                                                          ,;
                                                                                                                                                                              .                                 .
     08109/18                             08/1V18                                                STELLA BARRA PIZZERIA LOS ANGELES                                                                                                    \.$                                    111.50                                     Restaurants
                                                                                                 CA

 o   08/10/18                              08/12/18                                              LULU S CAFE LOS ANGELES CA                                                                                                                    $                                   34.66                                Restaurants

 o   08111/18                              08112118                                              BRENTS DELlI'IORTHRIDGE CA                                                                                                                ,$                                ,89.21                                      Restaurants

 o   08/11/18                              08/12118:                                             SOLAR DE CAHUENGA l..OS ANGELESCA                                                                                                              $                                   19.78                                Restaurants

 o   08111118                              08(12118                                              SPROUT$. FARMERS M~RKET l..OS
                                                                                                 ANGELESCA
                                                                                                                                                                                                                                                $                                  32.57                                 Supermarkets


 o   08/12/18                                                                                                                                                                                                                                   $                             .69.93                                     Restaurants


 o   08/13/18                               08/13/18                                                                                                                                                                                                                           147.80                                    Merchandise

     08/13/18                               Q8/13/18                                             SANAMLUANG CAFE LOS ANGELES CA                                                                                                                 $                                .59.99                                  ReStaurants

 o   08/15/18                               08/15/18                                             CACTUS MEXICAN CUISINE LOS ANGELES
                                                                                                 CA
                                                                                                                                                                                                                                                $                                   35.04                                Restaurants


     08/15/18                               08/15/18                                             LA BREA DRY CLEANERS LOS ANGELES                                                                                                               $                                    30.25' Services
                                                                                                 CA

 o   08/16/18                               08/16/18                                             FlVERR 954-368-2267 NY                                                                                                                         $                                    84:00                               Services

 o   08116/18                               08116118                                             GREENLEAF CHOP SHOP - HO LOS
                                                                                                 ANGELESCA
                                                                                                                                                                                                                                                $                                 "26.54                                 Restaurants


     08/16118                               08/16/18                                          GREENLEAF CHOP SHOP - HO LOS                                                                                                                      $             ,               '35.40                                     Restaurants
                                                                                           , ,ANGELES CA

 o   08117118                              ,08(17/1.8                                            PROVA THE ART.oF PIZZA WEST
                                                                                                 HOLLYWOOCA . , .        .
                                                                                                                                                                                                                                                $                                    16.88                               R~taurants



 o   08/18/18                               08118118                                             CASCABEL TOLUCA LAKE CA                                                                                                                        $                              111.17                                    Restaurants
                                                                                                                                                                                                                                     --~~~"","-,                                           ..,-...---.--:----,-... ........                                                        "               ---....,....                                 ,



     08119/18                               08119/18                                             AMZN MKTP US AMZN.COMI8ILLWA                                                                                                                   $                                    14.29                               Merchandise
                                                                                                 2Y4NQZOZ165

 o   08119118                          ·Q8{'l911a                                            ,AMZN MKTP US AMZN.COMI8ILLWA                                                                                                                      $                                    96.49                               Merchandise
                                                                                              71 KOXEI3K9H          .

 o   08120118                               08120/18                                             AMAZON.COM AMZN.COMI8ILLWA                                                                                                                      $                            . 22.95                                    Merchandise
                                                                                                 6X9G9L3E8NJ
                                                                                                                                                                                                                                                                                                  ~_       ~.~-    •• .,.   ,~_.~   ..... w   ~   __ ' , _ _ , ••, ' . _   •• ,   .;,.",~   ..... ,~ , _• • • ~_ ••~-~,,_ _ _   ,,,,,,_,,q,">__ _
                                                                                                                                                                                                                                                                                                                                                              ,                                                             .


 o   08/20/18                               08120/18                                             AMZN MKTP US AMZN.COMI8ILLWA                                                                                                                    $ ..           ·Ill        ..12.98                                      Merchai1ctise
                                                                                                 I4SGEDXNUIS

 o   08120118                                08120/18'                                           AMZN MKTP US AMZN.COMI8ILLWA                                                                                       ,                            $                                 .32.16                                Merchandise
                                                                                                 220B9539QTY

 o   08/20/18                               08120/18                                             AMZN MKTP US AMZN.COMl8iLLWA                                                                                                                    $                                    88.21                               Merchandise
                                                                                                 H21 L27LXY4T
      Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 26 of 47 Page ID #:161
    08/21/18          08121/18                              WHOLEFDS HOL 10109 WEST                                                                                                                                 $                        43.00                       Supermarkets
                                                            HOLLYWOOCA

o   08122118           08/22118                             DOG REMEDY LOS ANGELES CA                                                                                                                               $                     471.55                          Services

    08123118           08123118                             L. A. SPQON, LLC LOS ANGELES IL                                                                                                                         $                         42.79                          Restaurants
                                                            02360B
                 __   ~_.~;_~_          .... ___   ~""   __             ~".~'"    ·w_.....   ,""~   ................ ",'..,' H' ._ .... _,   ,_.,'~"""'_'   __   " o _ _ ~"_ . . ~._, _ _ _ _.,,~.,, ... _ _ _ _   ,,_~   _ _ . _ - - . , _ _ . _. . . _    ••••• ~,., _ _ _
                                                                                                                                                                                                                                                                                ,   :
                                                                                                                                                                                                                                                                               .-...._~_,.,""._.".".~"'_,~_Y        ....._,..,.,..k'"
                                                                                                                                                                                                                                                                                                                    "f




    08/25/18          ·08125/18                             DOG REMEDY LOS ANGELES CA                                                                                                                               $                     350.00                             Services

o   08/28/18           08/28/18                             APL* ITUNES.COMIBILL 866-712~7753 CA                                                                                                                    $                     · . 2.99                           Merchandise
                                                            MM4QSBOV03AO

o   08/28/18           08128118                             CASH BACK BONUS REDEMPTION                                                                                                                               $                      -92.65                           Awards and Rebate Cf~~its
                                                            PYMTISTMT CRDT

o   08128118           08128/18                             INTERNET PAYMENT - THANK YOU                                                                                                                             $              "2;407.35                                Payments and Credits

o   08130/18               08130/18
                ....."-'''..-     ..
                         ~,~ -.",,~ ~~,~~   --.~.-,~. ~
                                                                  MARSHALLS #1276 LOS ANGELES CA
                                                          .............-"..
                                                                   .
                                                                            . ... . . '.'-"-...'
                                                                         --~--" "".""Z:.::~-                     .,.~                        0'   -,..~.
                                                                                                                                                                                                                     $.                 ·.197.32                             Merchandise

    08131/18           08131/18                              APL* ITUNES.COMIBILL 866-712-7753 CA                                                                                                                    $                             9.99                      Merchandise
                                                           . MV5G6TNB8FAO                     .

o   08131/18           08/31/18                             APL*ITUNES.COMIBILL 800-275-2273 CA
                                                            MV5FHNK3X0A2    .
                                                                                                                                                                                                                     $                     · 35.99                             Merchandise


o   08131/18           08131118                             GREENLEAF CHOP SHOP - HO LOS
                                                            ANGELESCA
                                                                                                                                                                                                                     $                      '13.05                             Restaurants


    08131118           08131/18                             GREENLEAF CHOP SHOP - HO LOS                                                                                                                             $                            36.41                        Restaurants·
                                                            ANGELESCA

o   08131118           08/31118                             LA. SPOON, LLC LOS ANGELES IL
                                                            03115B
                                                                                                                                                                                                                     $.                           26.73                        Restaurants·


    09/01/18           09101118                             SPROUTS FARMERS MARKET LOS                                                                                                                               $                            82.39                        Supermarkets
                                                            ANGELES CA

D 09/02118             09102118                                 PANETTERIA SAN DIEGO CA                                                                                                                              $                            25.55                        Restaurants

D 09103/18             09103118                                 DOG REMEDY LOS ANGELES CA                                                                                                                            $                     350.00                              Services

    09/03/18           09/03/18                             EXTRAORDINARY DESSERTS SAN DIEGO'                                                                                                                        $                            4,1.66                       Restaurants
                                                            CA                                .
                                                            00393B·

D 09103/18             09/03/18                             1ST* MAESTOSO
                                                                        . SAN DIEGO
                                                                                 .  CA                                                                                                                               $                            52.64                        Restaurants                                    .
                 ,,,.~.-.~-~--   ..,,-...--....... ..
                                                   ~.,   ~-,-   ......"....   ,,,,-.-.~-~     ...   ,,~.,               ..   ~-.~~   ___,'_ ._.., .. _';'"...--. .....,,.___._ ,____,,__     ."~_,-",,,,_.   ~   _~;"'    ......._.w_____ ..        .'''~    _~~     ..'..   ~_'_'   __
                                                                                                                                                                                                                                                                                      . ._._, .'__   ~~   __   ~_. _~,;~,.




o   09104/18           09104/18                             SOLAR DE CAHUENGA LOS ANGELES CA                                                                                                                         $                            20.87                        Restaurants

    09/04/18           09104/18                             SO *LOONEY BEAN OF BISHOP CA                                                                                                                             $                            1a.16                        RestaUFsnts

D 09104/18             09104/18                             THE MOGUL RESTAURA MAMMOTH                                                                                                                               $                            ~.57                         Restaurants
                                                            LAKESCA                 . .

D 09107/18             09107/18                                 DIRECTV*NOW 800-965-7288TX                                                                                                                           $                        ,
                                                                                                                                                                                                                                                  60.67
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                               Services
                                                                                                                                                                                                                                                                                .      .       ~

                                                            42096489ALE3VVV~
                                                                                                                                                                                                                                                                                          ""




    09108118.          09108118                             SO *LOST SPIRITS DISTI LOS ANGELES CA·                                                                                                                   $.                           49.26                        Travell Entertainment
                                                            0002305843011776471443      ...  '.  .

o   09110/18           09/12118                             L A. SPOON, LLC LOS ANGELES IL                                                                                                                           $                     · 35.95                             R~staurants
                                                            010708

    09/11/18           09/11118                                 INTEREST CHARGE ON PURCHASES                                                                                                                         $                      108.07                             In~erest
          Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 27 of 47 Page ID #:162
o   09/11/18                                09/12118                                APL* ITUNE8.COMIBILL 866-712-7753 CA
                                                                                    MV5GT614OFAO " ,
                                                                                                                                                                                                                                                      $                           34.99                 Merchandise


o   09/11/18                            " ·09112118                             , L A SPOON. LLC LOS ANGELES IL
                                                                                  '011258 '
                                                                                                                                                                                                                                                       $                          59.00                  Restaurants


    09/12118                                091121113,                            CRAZY ROCK N SUSHI WEST                                                                                                                                      . $                             107.31                    Remaurants
                                                                                , HOLLYWOOCA

    09/13/18                                 09/13/18                               L A SPOON. LLC LOS ANGELES IL '                                                                                                                                    $                           11;40                 Resta!,lrants
                                                                                    01391B                    '

o   09/1,3/18                                09/13/18                               SHAKE SHACK -1171646-747-7200 CA
                                                                                    013268
                                                                                                                                                                                                                                                       $                           ~.95                  Restaurants


o   09/14118                                 09/14118                                sa *PHILZ COFFEE LOS ANGELES CA                                                                                                                                   $                              9.35               Restaurants
                                                                                     0001152921508215829698

o   09/15/18                                 09115/18                                EIG*ELEMENTSOFWELLNESSUS 888-401-
                                                                                     4678 UT                       .
                                                                                                                                                                                                                                                        $                          59.00                 Merchandise

                                                                                     EIG*ELEMENTSOFWELLNESSUS

o   09/15/18                                 09/15/18                                KINDLE SVCS 866-321-8851 WA
                                                                                     20N4CLA5SP5               '
                                                                                                                                                                                                                                                        $                              0.99               Merchandise


o   09/15/18                                 09/15118                                KINDLE SVCS 866-321-8851 WA
                                                                                     5TAB2NQND5X
                                                                                                                                                                                                                                                        $                              2.40               Merchandise


[J' '.?~~_~~1~~~"·.,'·~~.~-i.~~~!.~~.~.~·.~.·~
o   09/18/18                                  09/18118
                                                                              . . ·~~~~?~~~~?~;~~.~~~~.~~~~~~~~_.-~_'_!.•,.':~-~~~~.~~'~:~~~~;~~;;~• ~~~.•~~~,~_.=
                                                                                     NEUEHOUSE PALEY HOLLYWOOD CA                                                                                                                                       $                           15,74                 Restaurants

o   09/18/18                                  09/18/18                                PALEY RESTAURANT HOLLYWOOD CA                                                                                                                                     $                           49.61                 Restaurants

o   09/19/18                                  09/19/18                               L A. SPOON. LLC LOS ANGELES IL                                                                                                                                .$                               31.57                 Restaurants
                                                                                     019558

o   09120118                                  0912011,8                              SPROUTS FARMERS MARKET LOS                                                                                                                                         $                           60.93                 Supermarkets
                                                                                     ANGELES CA

o   09121/18                                  09121/18                               L. A. SPOON, LLC LOS ANGELES IL
                                                                                    .02188B
                                                                                                                                                                                                                                                        $                           52.37                 Restaurants


o    09121118                                 09/21118                               THE: MAGIC CASTLE HOLLYWOOD CA                                                                                                                                     $                           57.33                 Restaurants

o   09123118                                  09123/18                               L A SPOON, LLC LOS ANGELES IL "                                                                                                                                                               26.64                  Restaurants
                                                                                     02365B

    09124/18                                 09124/18                                AMZN MKTP US*MT3LE2P71                                                                                                                                             $           ,."             38.25                 Merchandise
                                                                                     AMZN.COMIBILLWA
                                                                                     28FIKKJN136a

o   09124/18                                  09124/18                            , APL* ITUN ES.COMIBILL 800-275-2273 CA                                                                                                                               $                              9.99               Merchandise
                                                                                    MV5H9KWDQVAO

    09124/18                                  09124/18                                APL*ITUNES.COMIBILL 800-275-2273 CA                                                                                                                               $                           39.99                 Merchandise
                                                                                      MV5HB53HN9AO

o    09125/18                                 09125118                                APL*ITUNES.COMIBILL 800-275·2273 CA' ,                                                                                                                        '$                              23.99                 Merchandise
                                                                                      MV5HDHBMV2AO

o    09128/18                                 09128/18'                               APL*ITUNES.COMIBILL 800-275~2273 CA '                                                                                                                              $                              2.99              Merchandise
                                                                                      MM4TD5DWYXAO

o    09128/18                                 09128/18,                               EB       as LACCSCU REUNIO 801-413-7200 CA                                                                                                                         $                   ,140.00                      Services
     ."   .,,..~ <""- ..~-"... ~.." """"~_'~''-_''T'~'''.''''''''''''''_'':-'''''''~~.'~' ____ ~'''_''''   ._-...;::...".,~_ .", __   ... "~ .. _ft_._..""",,....... ,........ ,   "''''-~'''''~''-~'''-''_'' __ '-'''-'''~'~''''''''' ___ ':''''I'.,,,_,,~~''':", ___ J,,... ....., __ ,~ ..... _   ......A.....":_ _· . . : _........   ,_,.~~-."~""'.'-__ ,••--..,_ _ ~-..:..,
                                                                                                                                                                                                                                                                    ,
        Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 28 of 47 Page ID #:163
o     10102118                          10102118                                     LA CITY PARKING METER LOS ANGELES
                                                                                     CA
                                                                                                                                                                                                            $                          2.75              Services


      10106118                           10106/18                                    GROUNDWORK COFFEE~ HOL NORTH                                                                                           $                       13.69                Restaurants
                                                                                     HOLLYWOCA

      10/07/18                           10/07/18                                    DIRECTV*NOW 800-965-7288 TX                                                                                            $                       65.00                Services'
                                                                                     93055342H MXCS673

o     10107118                           10107118                                     HOLLYWOOD AND HIGHLAND LOS'                                                                                           $                           2.00              Services
                                                                                      ANGELESCA

      10/10/18                           10/10/18                                     DIRECTPAY MINIMUM PAYMENT                                                                                             $                   .151.00                   Payments and Credits
                                                                                      SEE DETAILS OF YOUR NEXT DIRECTPAY
                                                                                      BELOW

o     10/10/18                       . 10/12118                                       L. A. SPOON, LLC LOS ANGELES IL                                                                                       $                        19.71                Restaurants
                                                                                      01095B

      10110118                            10/12118                                    L. A. SPOON, LLC LOS ANGELES IL                                                                                        $                       20.71                Restaurants
                                                                                      01058B                      .

o     10/10118                            10/12118·                                   L. A. SPOON, LLC LOS ANGELES IL                                                                                        $                       21.26                Restaurants
                                                                                      01066B

0 10111/18                                10111/18                                     INTEREST CHARGE ON PURCHASES                                                                                          $                  . 116.83                   Interest .

      10/11/18                            10/12/18                                     LA BREA DRY CLEANERS LOS ANGELES                                                                                      $                        64.05                Services
                                                                                       CA                                                 "       ...

      10/11/18                            10/12118                                     SPROUTS FARMERS MARKET LOS                                                                                            $                        46.41                Supermarkets
                                                                                       ANGELE:S CA

      10/12118                             10/12/18                                    L. A. SPOON, LLC LOS ANGELES IL                                                                                       $                        12.59                Restaurants
                                                                                       01226B


0 10/12118                                 10/12118                                    L. A. SPOON, LLC LOS ANGELES IL                                                                                       $                        17.43                Restaurants
                                                                                       01253B                      .

0 10113/18                                 10/13/18                                    BEST BUY 00003939295 W HOLLYWOOD CA                                                                                   $                        87.59                Merchandise

      10/13/18                             10/13/18                                    OLD NAVY US 5554 LOS ANGELES CA                                                                                       $                        26.27                Merchandise
                                                                                       01388B

      10113118                            10113118 .                                   SQ *BERLINS LOS ANGELESCA                                                                                             $                       25.01                 Restaurants
                                                                                       0001152921508259777624

::J   10115118                            10/15/18                                     L. A. SPOON, LLC LOS ANGELES IL                                                                                       $                       21.53                 Restaurants
                                                                                       01565B

0 10/15118                                10/15118                                    STAR BUCKS STORE 14009 IRVINE CA                                                                                       $                           7.30              Restaurants
                                                                                      017Q3KDN
                                                                                             . INQF73251 0                                                                                                        .
            .. ,.r, • • • • . ~ ..•. _~.~~."   ._,", ..• , .... '_~ ... .--'-,.~" •.._ .~-:.._M_.'   .. '.~.-:--.~_._ .... ""_r.~. __ ' _ "..., _ _ _ , ._~_"'••_~ __ ...... ' .... _._'_~'_'-:-.'~ ..........._ ..'   ....... ""'~_"_' ..... '.~~u,~ ....... , . , _ . _ ._   ..... _.""'~, •. _ _ --:-"_.~ .... ,..~.




      10/16/18                            10/16118                                     AMZN MKTP US"MT6EW9RBO                                                                                                $                        16.41                Merchandise
0                                                                                      AMZN.COMIBILLWA
                                                                                       3JWW4MEQRCW

      10/16118                             10/16/18                                    AMZN MKTP US*MT94Q6WWO .                                                                                              $                           7.48              Merchandise
0                                                                                      AMZN.COMIBILLWA
                                                                                       QZV42LU3052

      10/17118                             10/17118                                    AMZN MKTP US"MT3NX9YY1                                                                                         ,      $                           7.99              Mercllandise
0                                                                                      AMZN.COMIBILLWA
                                                                                       3F72UJ1 QZNP

0 10/17/18                                 10/17/18                                    THE FEDERAL BAR· NORTH NORTH .
                                                                                     . HOLLYWOCA
                                                                                                                                                                                                             $                        76.42                Restaurants
       Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 29 of 47 Page ID #:164
o    10/18/18                                         10/18/18                                           GROUNDWORK COFFEE· LARC LOS
                                                                                                         ANGELESCA
                                                                                                                                                                                                                                                       $                      31.90                  Restaurants


     10/18118                                         10/18/18                                           KINDLE SVCS"M86WK2031 '866·321·8851                                                                                                           $                      23,99                  Merchandise
o                                                                                                        WA
                                                                                                         7HZYY77~0ID


o    10/18/18                                          10/18/18                                          L A. SPOON, LLC LOS ANGELES IL                                                                                                                 $                     30,02' Restaurants
                                                                                                         01822B

o    10/19/18                                          10/19/18                                          CHI DYI'JASTY LOS ANGELES CA '                                                                                                                 $                      ~5.48                  Restaurants

o    10/19/18                                          10/19/18                                          THE MAGIC CASTLE HOLLYWOOD CA                                                                                                                  $                      41 .30                 Restaurants

o    10120118                                          10/20/18                                           BEAR FLAG FISH COMPANY H                                                                                                                      $                      44.83                  R~taurants
                                                                                                          HUNTINGTON BECA

o    10121118                                          10121118                                           GREENBLATTS DEUAND FIN LOS
                                                                                                          ANGELESCA
                                                                                                                                                                                                                                                        $                      52.91                  Restaurants


o    10121/18                                           10/21/18                                          PETCO 9Q8 63509087730 LOS ANGELES CA                                                                                                          $                      35.20                  Merchandise

o    10/21/18                                           10121/18                                          TARGET WEST HOLLYWOOCA                                                                                                                        $                      31.86                  Supermarkets

o    10/22/18                                           10122118                                          L A. SPOON, LLC LOS ANGELES IL                                                                                                                 $                      17.64                  Restaurants
                                                                                                          02267B

 o   10122/18                                           10122118                                          SPROUTS FARMERS MARKET LOS
                                                                                                          ANGELESCA
                                                                                                                                                                                                                                                         $                      56.78                  Supermarkets


     10124/18                                           10124/18                                           APL"ITUNES.COMIBILL 800·275·2273 CA                                                                                                           $                         9.99                Merchandise
                                                                                                           MV5JQ7Y15VAO     '',                '

, 0 10124/18                                            10124/18                                           CKE*EAT THIS CAFE 654 LOS ANGELES CA                                                                                                          $                      36.38                  Restaurants

 o   10/25/18                                           10125118                                           SOLAR DE CAHUENGA LOS ANGELES CA                                                                                                              $                      28.54                  Restaurants

 o   10/28/18                                           10128118                                           APL*ITUNES.COMIBILL 800-275·2273 CA
                                                                                                           MM4VZ7KMMOAO               ',
                                                                                                                                                                                                                                                         $                         2.99                Merchandise


     10128/18,                                      , 10128/18                                      " LAWRYS BEVERLY HILLS BEVERLY                                                                                                                       $               '150.83                       Restaurants
                                                                                                      HILLSCA

 o   10/28/18                                           10128118 '                                         PAMPAS BAR AND GRI BURBANK CA                                                                                                           '$                           25.16                  RestaiJrants

 o   10130118                                           10130/18"                                         CACTUS MEXICAN CUISINE LOS ANGELES                                                                                                             $                      35.04                  Restaurants
                                                                                                          C A '

 o   10130/18                                           10130/18                                          TST*THE FAT DOG NOHO NORTH'                                                                                                                    $                     60.37                   Restaurants,
                                                                                                          HOLLYWOcA

     10/31/18                                           10131118                                           CASHBAGK BONUS REDEMPTION                                                                                                                ,$                        -40.72                   Awards and Rebate Credits
                                                                                                           PYMT/STMT CRDT

 o   10131118
      .. ," -., .~.
                                                        10131118,                                          INTERNET PAYMENT - THANK YOU
                      -'~"-'"'--.'~>-'"'''::';'''''''''''''''''''''''~''::''~-'''''~'-''''''''-''~'-'''''''''''''.~,- .. >.........   <-........
                                                                                                                                                                                                                                                         $            -2,959.28
                                                                                                                                                   -."¥"' •. ~.~,., .• ,~, •.•. ,., - ...... ___.... ~ _~-" _ _"' ••• M~' _ _"_"'_,....... _ _ _' ............._ _ _ _ .. ~-'<_:_'_._'~       ...
                                                                                                                                                                                                                                                                                                       Payments and Credits
                                                                                                                                                                                                                                                                                          .... ~M ,_f,.w'_..-...._~, ..._._,~,_, __"'''..,."'...._.....:........;"....;..,.;.:,_

     10131/18                                           10131/18                                           INTERNET PAYMENT - THANK YOU                                                                                                                  $                 -600.QO,                    1-'8\lmll!nts             and Credits

     10131118                                           10131/18                                     , LEASE TRADER 954-556-8996 FL                                                                                                                      $                      99.95                  Services

 o   11101118                                            11101/18                                         'INTERNET PAYMENT • THANK YOU                                                                                                                  $            -2,000.00                        Payments and Credits

 o   11104118                                            11/04/18                                          DARGAN'S IRISH PUB &REST VENTURA CA                                                                                                           $,                     72.07                  ReStaurants
      Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 30 of 47 Page ID #:165
o   11105/18                 11/05/18                              L. A. SPOON, llC lOS ANGELES Il                                                                                                            $                          20.26            Restaurants
                                                                   oo554B

    11106118                 11106118                              FRANKIE'S·ON MELROSE lOS ANGELES CA                                                                                                        $.                         33.42            Restaurants

o   11107/18                .11107/18                              DIRECTV*NOW 800-965~7288 TX
                                                                   90516554FNXEN IUR
                                                                                                                                                                                                              $'                         65.00            Services


o   11107/18                 11/07118                              SOLAR DE CAHUENGA lOS ANGELES CA                                                                                                           $"                         18.68            Restaurants

    11108118                 11/08118 .                             sa "STIR CRAZY COFFEE lOS ANGELES                                                                                                   .     $                             6,50          Supermarkets
                                                                    CA               .
                                                                    0001152921508296219392                                                                                                                                                            .                                        .
                                                                                                                                                                                               .,","_R'.F~'~',".,~   ....... ~",   "",-" _ _",,,,,,,,___ ,,,~~~,,-,-,_,~_,,,,_, _ _"_.' •• ~._.'_"""'~_.~"_H."...._'~'




o   11109/18                 11/09/18                          . sa "PHILZCOFFEE lOS ANGELES CA                                                                                                                                             9.85          Restaurants
                                                                    0001152921508297701753

    11109/18                 11109118                               TWC"TIME WARNER CABLE 888-TWCABlE                                                                                                                                  194.73
                                                                                                                                                                                                                                         .                Services
                                                                                                                                                                                                                                                           ..      .
                                                                    CA
                                                                    8448300744306181

    11110/18                  11/12118                          . GREENBLATTS DELI AND FIN lOS                                                                                                                 $                      . 52.91             Restaurants
                                                                  ANGElESCA

    11110118


0   1.1111118

0 11111118

    11/11/18                  11/12118                               PETSMART II 2528 SHERMAN OAKS CA"                                                                                                          $                         21 ;89           Merchandise

0 11/11/18                    11112/18                               TARGET WEST HOllYWOOCA                                                                                                                     $              .          ,.14.88          Supermarkets

D 11112118                    11/12/18                               L. A. SPOON, llC lOS ANGELES Il                                                                                                            $                         31.00            Restaurants
                                                                     01254B

    11112118                  11/12118                               MASHTI ICECREAM HOllYWOOD CA                                                                                                              $                          20.71            Merchandise

o   11113/18                  11/13/18                              CACTUS MEXICAN CUISINE lOS ANGELES                                                                                                         $                       . 35.04             Restaur.ants
                                                                    CA

o   11/13/18                  11/13/18                               L. A. SPOON, llC lOS ANGELES Il                                                                                                           $                          21.26            Restaur.ants
                                                                     01323B
                                                                                                                                                                                                                                                                 .    -,'    .
o   11/14/18                  11114118                              SOLAR DE CAHUENGA lOS ANGELES CA                                                                                                           $                        ..18.68            Restaurants

    11/15118                  11/15/18                              sa "SABOR Y CUlTURA CA lOS ANGELES                                                                                                         $                          12.31            R~at.Jrants
                                                                    CA
                                                                    0001152921508306450662

o   11115118                  11/15/18                              THE SYCAMORE KITCHEN lOS ANGELES                                                                                                           $                        ':16.26            Restaurants
                                                                    CA

o   11/16118                  11/16118                              THE MAGIC CASTLE HOllYWOOD CA                                                                                                              $                          39.30            Restaurants

o   11/17/18                  11/17/18                               APl*ITUNES.COMlBlll 800-275-2273 CA                                                                                                       $                             5.99          Merchandise
                                                                     MM4WW03M2HAO

    11/17/18                  11/17118                               BALCONY lOS ANGELES CA                                                                                                                 . $                           10.33            Supermarkets

o   11/17/18                  11117/18                             .BALCONY
                                                                     .      lOS ANGELES
                                                                                   .    CA                                                                                                                      $                         19.57 . Supermarkets
                • ••   • ,-..:--.;.._~ ....---.""'" r '''~'~'_'' ___ '''~'''_ • "   ~.   u , _ ..., _   .., . _ . , ;. . . . ~ _ _ _ ..... _   • • _ _ ,_~~_ ..., . . . ~
                                                                                                                                                                            - - - - --:-~-.~ ..._--_.,,_.,,-.,- ..... ~--,.:.--,," ..~''''.......- .~£.--'~'''--' ~'''....- - - - - . - , ­

o   11117118                  11117/18                               BOLT lOS ANGELES CA                                                                                                                        $                         34.87            Restaurants
      Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 31 of 47 Page ID #:166
o    11/18/18                              ·11118/18                                         So'LAR DE CAHUENGA'Lo'$ ANGELES CA                                                                                                                                    $                18.08             Restal;lrants

o    11/19/18                                 11119118                                        Bo'LT Lo'S ANGELES CA                                                                                                                                                $                3~.14             Restaurants

o    11120118                                 11/20/18                                        L. A. SPo'o'N, LLC Lo'S ANGELES IL
                                                                                              020978
                                                                                                                                                                                                                                                                   $                 26.09            Restaurants                      '


.D   11/21/18                                  11121118                                       To'CAYA Ho'LlYWo'o'D. lOS ANG.ElES (J;A                                                                                                                              $                 40.13            Remaurants

o    11123118                                  11123118                                       PUBLIX #264 Ro'CKLEDGE Fl ..··                                                                                                                                       $            ,58.91                Superrn.arkets

o    11124/18                                  11/24118                                       APL* ITUNES.Co'MIBILl 866-712-7753 CA
                                                                                              MV5KW96GOGAO,,' '.
                                                                                                                                                                                                                                                                   $                 35.99            Merchandise


o    11124/18                                  11124/18                                        APL*ITUNE8.Co'MlBlll 800-275-2273 CA                                                                                                                                                    9.99           Merchandise
                                                                                               MV5L80K342AO

o    11125/18                                   11125/18                                      THE PUMA o'UTLET STo'RE o'RLANDo' Fl                                                                                                                                  $              . 47.93             Merchandise

o    11125118                                   11125118                                       THEO,RY LlC o'RLANDo' Fl                                                                                                                                             $                52.19             Merchandise

     11/25118                                   1.1125/18                                      TUTTO, ITALIA LAKE 8UENA VIFL                                                                                                                                        $              133.02              Re$tau~ants
                                                                                               025038

o    11126118                                      11126118                                    KENNEDY SPACE CENTER 321-452-2121 FL
                                                                                               02656B' .           .
                                                                                                                                                                                                                                                                    $                 94.11            Travell Entertainment


     11126/18                                . 11126/18                                        WO,RLD o'F DISNEY LAKE BUENA VIFL                                                                                                                                    $                 63.88            Merchandise
o                                                                                              WALT DISNEY PARKS AND RESORTS
                                                                                               R1140981

o    11128/18                                      11128/18                                , APl*ITUNES.Co'M/BILL80(}-275-2273 CA
                                                                                             MM4XMGY915AO
                                                                                                                                                                                                                                                                                        2.99           Merchandise


o    11128118                                      11/28/18                                     GREEN8LATTS DELI AND FINLo'S                                                                                                                                        $                 52.86            Restaurants
                                                                                                ANGELESCA

o    11/28/18                                      11128118                                     LALA'S ARGENTINE GRILL LOS ANGELES                                                                                                                                  $                 48.45            Restaurants
                                                                                                CA

o    11128118                                      1,:1-/28/18                                  So'LAR D!= CAHUENGA LQS ANGELESCA                                                                                                                                   $                 17.92. R:es1aurants

o    11/29/18                                      1,1129n8                                     BUFF 8UFFALO, INC Lo'S ANGELES CA                                                                                                                                   $                 24.93            Restaura,nts

o    11129/18                                      11/29118                                     LA CITY PARKING METER Lo'S ANGELES
                                                                                                CA                           ..
                                                                                                                                                                                                                                                                    $                    1.00          Services

                                                                                                                                                                                                                                                                                                                                               .   ,
o    11129118                                      11129/18                                     RITE AID STo'RE - 6491 Lo'S ANGELES CA                                                                                                                              $                 't1.09· Merchandise
                                                                                                029558

o    11/29/18                                      11/29/18                                     SPRO,UTS FARMERS MARKET Lo'S                                                                                                                                        $                 65.72            Supermarkets
                                                                                                ANGELESCA

     11129/18                                      11129/18                                     TARGET WEST Ho'LLYWo'o'CA                                                                                                                                           $                 52.95             Supermarkets

o    11/30/18                                      11130/18                                     LEASE TRADER 954-556~8996 FL                                                                                                                                        $                 19.95             Services

o    12/01118                                      12101118                                     L. A. SPo'o'N, LLC Lo'S ANGELES IL                                                                                                                                                  . 32.11             Re~~~rants
                                               .                                                001978
                                                                                                  .                                                                                                                                                                                                                                                             ,
         . , . < ..   n, "'"''"'-~.''''''''_'''''~_''''''~_ .., ... -.~ __"" .... ~~ •.,."';""""._",._ • .-.," ... , ........ "'"'_•. " . " , .,., ~" .~,'   #   .. _   •   ~. v~ ". -~ •."~~.~,, ........,..~._.,.~~ __>-.......... "'~~,~_~-:-_ ... ___.......-._N_,...,_.......,.._,     '"._.,_"" ~'~''''''''_'''_''_._~''~o<''_' __ ''':''b ~'~"_""":","_"._",, .•_,_


 o    12103118                                     12103/18                                     SPRO,UTS FARMERS MARKET lo'S                                                                                                                                         $                59.39             $~permarkets
                                                                                                ANGELES CA               .

      12104/18                                     12/04/18                                      BEST BUY 00003939295 W Ho'LlYWo'o'D CA                                                                                                                              $                53.67             Merchandise
                                     ~'~·"""""_'_~·'_'~_~'_~""_·""'.·_""_~_.""'''''''''''''''H' .....,••:__ '~~_,_.""' __ " ,,~,..~M."                   "0> _   ~."        "'   .~ ~_"_
                                                                                                                                                                                  ...      . . ., ... _ _ _ _   ~,. .._.~   ,.:"   "., _ _ _ _ "" _ _ _   :...._n......._.._,..._ .....:~.,~..~, __..~ __.____.;(___.. ,...._._.._.._.~:_,_~ ......_ ..,,_~:, ..
       Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 32 of 47 Page ID #:167
D     12105118       121Q5/18                  JAVISTA ORGANIC COFFEE B HOllYWOOD                               $          7.50     Restaurants
                                               CA

D 12105118           12105118             . PAVILIONS STORE 2229 lOS ANGELES CA                                 $          9.30     Supermarkets

      12106/18       12106/18                  lUV2EAT THAI BISTRO lOS ANGELES CA                               $         49.06     Restaurants

D 12107/18           12107118                  BEST BUY 00003939295 W HOLL'(WOOD CA                             $         50.35     Merchandise

                     12107/18                  DIRECTV~NOW 8OD-965-7288 TX                                      $         65.00     Services
0 12/07118                                     74695308POJU8UM5

      12107/18        12107/18              SO ~STIR CRAZY COFFEE lOS ANGELES                                   $         13.50     Supermarkets
D                                           CA·                          .
                                          . 0001152921508336538842


0 12108118            12108/18                 SO *PHILZ COFFEE lOS ANGELES CA                                  $           9.85    Restaurants
                                               0001152921508338296803.

      12108/18        12(08/18                VICTORY NORTH SINCLAIR NO                                         $         50.00     GasoUne
                                              HOllYWOOD CA

                      12/12118                 UVABAR AI\JAHEIM CA                                                        62.80     ReStaurants'
D 12109/18                                     00904B

      12/10/18        12/10/18                 DIRECTPAY MINIMUM PAYMENT                                        $        -1~0.00    Payments and Credits
                                               SEE DETAilS OF YOUR NEXT DIRECTPAY
                                               BELOW

D 12/10/18            12/12118                 SOLAR DE CAHUENGA lOS ANGELES CA                                 $          15.89    Restaurants

D 12/11/18            12111/18                 INTEREST CHARGE ON PURCH.ASES                                    $         . 82.17   Interest

      12/11/18        12112118                 JAVISTA ORGANIC COFFEE B HOllYWOOD                               $          13.00    Restaurants
                                               CA

0 12111118            12/12118                 KUNG PAO BISTRO WEST HOLLYWOOCA                                  $          37.57    Restaurants

0 12/11/18            12112/18                 lUV2EAT THAI BISTRO lOS ANGELES CA                               $         44.78     Restaurants

o     12/12118        12/12118                 PAMPAS BAR ANDGRI BURBANK CA                                                20.53    Restaurants

      12/13/18       , '1'2110/18              ACH PAYMENT ADJUSTMENT                                           $        130.00     Payments and Credits

o     12113/18        12110/18                 ADJUSTMENT - INTEREST CHARGE                                     $         . -0.12   Payments and Credits .

o     12113/18        12110/18                 DPP PAYMENT REPRESENTMENT ~ THANK
                                               mu                    ' .                                        $        -130.00    P~yments   and Credits


o     12113/18        12113/18                 RETURNED CHECK CHARGE                                            $         37.00' Fees

D 12/14118            12/14/18                 UNLEASHED 563551113730 lOS ANGElES-                             . $        33.35     Merchandise
                                               SCA

      12115/18        12/15/18                 SOLAR DE CAHUENGA lOS ANGELES CA                                 $         18.68 . Restaurants



::J
      12/15118        12115118
             ......,.. ,--.-._
      12/15/18        12/15118
                              ..   _....-..       ....__...."_.... .._ ..............
                                               TAM OSHANTER lOS ANGELES CA
                                              _--_            ,,   .. ,   -.~;..---   ..   -""--".-.-:.   ..
                                                                                                                $    .   101.20
                                                                                                           -.-.-------.~.-.,          ---.."".-..- ....._-_........
                                                                                                                                    Restaurants
                                                                                                                                    ...
                                               TARGET WEST HOllYWOOCA                                           $          89,30    Supermarkets

      12/16/18        '12116/18               . CHEVRON 0091796 HAWTHORNE tA                                    $          45.64    Gasoline
                                                00091796 9685394

o     12116118        12/16118                 COFFEE FOR BREAKFAST NORTH                                       $          33.87    Resiaurants
                                               HOllYWOCA
              Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 33 of 47 Page ID #:168
         12116/18                                                                12116/18 .                                     DINO'S PIZZA BURBANK BURBANK CA                   26.21    Restaurants

0        12117/18                                                                12110/18                                       ACH PAYMENT ADJUSTMENT                    $      130.00    Paym~nts    and Credits

0        12/17/18                                                                12/17/18                                       BANK OF VENICE VENICE CA                  $       46.42    Restaurants

0        12/17118                                                                12117/18                                       SOLAR DE CAHUENGA LOS ANGELES CA                  18.08    Restaurants

          12118118                                                               12/18118                                       L. A. SPOON, LLC LOS ANGELES IL                   16.64    Restaurants
0                                                                                                                               01896B

012/18/18                                                                        12118/18                                       LUV2EAT THAI BISTRO LOS ANGELES CA        $      ,·40.85   Restaurants
    • 'M_........" _ , , ,   _w,     ".~,   ...   _~-~   ,._"_"           ~"_,   --,"<".,.,,,-,."~          ,.~",".,,~~     .



0         12118118                                                               12/18118                                       SAFECO INSURANCE   eo  800-332"3226 MA           243.02    Services.
                                                                                                                                7202303307812181857658


0         12119/18                                                               12/J9/18                                       L. A. SPOON, LLC LOS ANGELES IL           $       10.50    Restaurants
                                                                                                                                01913B

          12119/18                                                               12/19/18                                       LA CITY PARKING METER.LOS ANGELES         .$.      1.00    Services
0                                                                                                                               CA

           12119/18                                                              12/19/18                                       LOUISE'STRATTORIA· LARC LOS ANGELES       $       47.42 . Restaurants
0                                                                                                                               CA                             .
           ... - ...   "".    ~,-'   .... - ..,   ~,.    ,                  . .... ,,-   -''''--'   -_.,.   .~-   ...   ,


0 12120/18                                                                       12120/18                                       DRNK COFFEE TEA LOS ANGELES CA             $       5.40    Restaurants
                                                                                         ,
0 12121/18                                                                       12121118                                       BEST BUY 00003939295 W HOllVWOOD CA        $     185.50    Merchandise

           12121/18                                                               12121/18                                      BEST BUY 00003939295 W HOLLYWOOD CA       .$     269.77    Merc,handise

o          12121/18                                                               12121/18                                      BUCHANAN ARMS RESTAURANT BURBANK
                                                                                                                                CA
                                                                                                                                                                           $      86.27    Restaurants


o           12121/18                                                              12121/18                                      HOTELTONIGHTTOWN AND 800·208·2949
                                                                                                                                CA
                                                                                                                                                                           $     130.00    Travell Entert.ainment


           12/21/18                                                               12/23/1~                                      BESTBUY00003939295WHOLLYWOODCA             $,.   ~128.50   Payr,nentsandCredits

o          12124/18                                                               12124/18                                      APL*ITUNE5.COMIBILL 800·275-2273 CA        $       9.99    Merchandise
                                                                                                                                MV5MSOZHX4AO

o          12/24/18                                                              . 12/24/18                                     APL*ITUNE5.COMIBILL 800·275-2273 CA      . $      39.99    Merchandise
                                                                                                                                MV5MSMWMDSAO

o          12125118                                                               12125/18.                                     CHOCOLATSAN DIEGO CA                       $      50.88    Restaurants

o          12125/18                                                               12125/18                                      Tsr MAESTOSO SAN DIEGO CA                  $      96.65    Restaurants

0 12125/18                                                                        12125/18                                      VONS STORE 2784 SAN DIEGO CA               $      43.92    Supermarkets
             '~'--'   .,-,.. -- ,        "-'"           ~~   ..   -.~.~               .. ,,''' ....
                                                                            ,,-_., .....    ~-"'                   ,.-,,~




           12126/18                                                               12126/18                                      CHEVRON 0381560 SAN DIEGO CA               $      59.23    Gasoline
                                                                                                                                00381560 6052002


0           12126/18                                                              12126118                                      EXTRAORDINARY DESSERTS SAN DIEGO           $      23.62    Restaurants
                                                                                                                                CA    .

            12126/18                                                              12126/18                                      TOWN AND COUNTRY RESORT SAN DIEGO          $      36.00    Travell Entertainment
                                                                                                                                CA

o           12127/18                                                              12127/18                                      .TST* UNDERBELLY • NORTH SAN DIEGO         $      39.21    Restaurants
                                                                                                                                 GA
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 34 of 47 Page ID #:169
o   12131/18    12131/18     CASH BACK BONUS REDEMPTION
                             PYMTISTMT CRDT
                                                                     .$     -~7.34     Awards ·and Rebate Credits


o   12131/18    12131/18     INTERNET PAYMENT - THANK YOU             $    -224.66     Payments and Credits .

    01102119    01102119     APl*ITUNES.COMlBlll 800-275-2273 CA      $       2.99     Merchandise
                             MM4ZB719K2AO

o   01103119    01103/19       KEBAB DADDY HOllYWOOD lOS
                             . ANGElESCA
                                                                      $      18.89     Restaurants


o   01/03119    01103119     LA CITY PARKING METER lOS ANGELES
                             CA
                                                                      $       1.00     Services'


o   01/04/19    01/04119     APl*ITUNES.COMlBlll 800-275-2273CA       $      23.99     MerChandise
                             MV5MTJlKM7AO

    01/05119    01105119     LA CITY PARKING METER lOS ANGELES        $       1.00     Services
                             CA

o   01105119     01/05/19    LA CITY PARKING METERlOS ANGELES         .$      1.00     Services
                             CA

    01106/19     01106119     LA BREA RAMEN lOS ANGELES CA            $      37.76     Restaurants

    01106/19     01106/19     SOLAR DE CAHUENGA lOS ANGELES CA        $      15.89     Restaurants

    01106/19     01106/19     SPROUTS FARMERS MARKET lOS              $      31.25     Supermarkets
                              ANGElE$CA

o   01/07/19     01/07/19     DIRECTV'NOW 800-965-7288 TX .           $      65.00     Services
                              73137428NQG~IU41

o   01107/19     01/07/19     TST* BOTTEGA lOUIE - lOS lOS ANGELES
                              CA
                                                                      $      84.88     Restaurants


o   01109/19    . 01109/19    KUNG PAO BISTRO WEST HOllYWOOCA         $     114.55     Restaurants

    01/09/19                  TWC*TIME WARNER CA8lE 888-TWCABlE       $     201.72     Services
                              CA
                              8448300744306181

q   01110/19     01110/19     SAFECO INSURANCE CO 800-332-3226 MA     $    243.01      Services
                              7202303307801101.985737    .

o   01/11119     01111/19     INTEREST CHARGE ON PURCHASES            $     120.75     Interest

    01/12119     01/12119    L A. SPOON, llC lOS ANGELES Il           $      14.87     Restaurants
                             012038

o   01/13/19    01/13/19.    TARGET WEST HOllYWOOCA                   $.     29.49     Supermarkets

o   01/13/19    01/13/19     THE PARLOR HOllYWOOD lOS ANGELES
                             CA                         .
                                                                      $    . ' 98.13   Resta!Jrants


    0'1119/19    01/19119     LOI\IO lOUNGE HOllYWOOD CA.             $     .45.95     Restaurants

o   01120/19     01120/19    COSMOS BISTRO RESTAURANT                 $      77.44     Restaurants
                             GlENDORACA

o   01121119     01121/19     DASHLANE 331-827-2606 NY                $      59.99     Merchandise

o   01/21119     01121/19     SPROUTS FARMERS MARKET LOS              $     .61.80     Supermarkets
                              ANGELESCA
                              APPLE PAY ENDING IN 4891
    Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 35 of 47 Page ID #:170
o   01124/19   .01/24/19     ,APL*ITUNE$.COM~ILL
                             MV5NYOFZWZAO
                                                                                                 800-275-2273 CA                                                         $                              . 9.99                  Merchandise


o   01126119   .01126119     NEWSSTANO'MBOHSODJO 866~321-8851 WA                                                                                                          $                            . 19.99                  Merchandise
                             01 LKTK9MM7K

o   01126119   01126/19      PAYMENT - THANK YOU                                                                                                                          $                     -7.000.00                       Payments and Credits

o   01127/19   01127119      PICKWICK CT10849966579 BURBANKCA
                                                           ~   ."'_ .........-.•. ""   _'~"~'"'~''''''''''''   __   ''_~'   __
                                                                                                                                                                          $32.00
                                                                                                                                 '''''''''"''~'-_'_''~'''.''''_~'_'_''~'''"   •. .•
                                                                                                                                                                               ,.~    ,~..
                                                                                                                                                                                                                                Restaurants
                                                                                                                                                                                                                          ,...._. ,'_   '"'~"_'''''''''''''''_'.'' ~'   •., ,,".   '''''",,.,~   ..........   ~   •••• ..,,_'T> .•••__   ~_




    01129/19   01129119      APL*ITUNE8.COMIBILL 800-275~2273 CA                                                                                                          $                                      2.99           Merchandise
                             MM5QLMZBNNAO

002107119      02107/19      OIRECTV*NOW 800-965-7288 TX                                                                                                                  $.                               65.00                Services
                             40528608KRQVZMPM

    02107119   02/07/19      UNION 76 LOS ANGELES CA.                                                                                                                     $                                45.00                Gasoline

    02/10/19    02/10119     SAFECO INSURANCE CO 800-332-322.6 MA                                                                                                         $                            243.01                    Servic~s
                             7202303307802101981498          .

o   02/11/19    02/11/19     INTEREST CHARGE ON PURCHASES                                                                                                                     $                            86.93                 Interest

    02112/19    02/12/19     UNION 76 LOS ANGELES CA                                                                                                                          $                            50.00                 GaSOline
                                                                             ''''~''''','~'_~',., __ ,....•. ~"..:''~......,.. ":~,,~_....- ___ •......,_:_,,, •• _ ••: . _ ."'--"~          ....:_"~,..:'"t •
                                                                                                                                                                                                             ..:..M__._",'_.,.:.·..:...:..,~"' __...._""-,_~ >, ' ••.• , •.•.. ,~,._ .......,....-,.._..__,_

o   02/14119   .02114/19     JAVISTA ORGANIC COFFEE B HOLLYWOOO
                             CA                  .
                                                                                                                                                                              $                                  9.00            Restaurants


o   02/14/19   ·02114119     LA CITY PARKING METER LOS ANGELES                                                                                                                $                                  0.25            Services
                             CA

o   02/15119    02115/19     APL*ITUNES.COMIBILL 866-712-7753 CA                                                                                                              $                            35.99                 Merchandise
                             MV5S27VH8GAO
                              . "-'"'--'~"-"'"'"''_~_''''' " .... _"'~""_'_'''~'h'' ""._.. ~,         ,,~,._,~. __ ,."~ .• ,,__ :,__ .~_~.~ __ ,~._ ................._._.~.• ~_~ ....__ ,,.~.~ .....~:--_7"":"'M~,,~t,~ ,~, ....""... ,'_... _ .. '"_~,n.~, _~ ""'W'~~"'~'_""'>-''''·_"'"'<'_'A~.·_" '"".-"

o   02/19/19    02/19/19     LA CITY PARKING METER LOS ANGELES                                                                                                                $                                  0.50            Services
                             CA.

o   02119/19    02119/19     LUV2EAT THAI BISTRO LOS ANGELES CA                                                                                                               $                            31.76                 Restaurants

o   02/19119    02119/19 .   SO *PHILZ COFFEE LOS ANGELES CA                                                                                                                                               10.05                 Restaurants
                             0001152921508432185068 ,

o   02120/19    02/20119     CHIPOTLE 1413 LOS ANGELES CA                                                                                                                     $                        . 19.05                   Restaurants

o   02120/19    02120119     LA BREA RAMEN LOS ANGELES CA                                                                                                                     $                            37.76                 Restaurants

o   02120/19

    02121/19    02/21/19     ACTBLUPBERNIE.2020                                                                                                                           $                                27.00                 Services
o                            ACTBLUECC.COMMA
                             APPLE PAY ENDING IN 0002
                             ACTBLUE*BERNIE.2020

o   02121119    02121/19     LA CITY PARKING METER LOS ANGELES
                             CA                                                                           .
                                                                                                                                                                          $                                      1.25            Services.


o   02121/19    02/21/19     SO *PHILZ COFFEE LOS ANGELES CA                                                                                                                  $'                           10.05                 Restaurants
                             0002305843012039440080

o   02121/19    02121119     UNION 76 LOS ANGELES CA                                                                                                                          $                            46.33                 Gasoline

o   02122/19    02122/19     CACTUS MEXICAN CUISINE LOS ANGELES                                                                                                               $.                           31.21                 Restaurants
                             CA
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 36 of 47 Page ID #:171
    02122119     02122119                          STARBUCKS STORE 05461 LOS ANGELES                                                                                                                                                            $                      :9.40                         Restaurants.
D                                                  CA
                                                   OOFGLL1186Q1719695

D 02124/19       02124119                          APL"ITUNES.COMIBILL 866-712-7753 CA                                                                                                                                                    .$                               '9.99                     Merchandise'
                                                   MV5SH3Y5W5AO

o   02124/19     02124/19                          KWIK SERV FRAZIER PARK FRAZIER PARK
                                                   CA
                                                                                                                                                                                                                                                $                      44.96                         Gasoline


D 02124/19       02/24119                          LURE FISH HOUSE VENTURA CA,.                                                                                                                                                                 $                       91 .26                       Restaurants

    02/25/19     02125/19                          CTY OF VTA - PMOBILE 805-654-7708 CA                                                                                                                                                         $                           1.60                     Government Services
n                                                  APPLE PAY ENDING IN 4891
                                                   217881662     .

D 02125119       0212511.9                         LA CITY PARKING METER LOS ANGELES                                                                                                                                                            $                           0.50                     Services
                                                   CA      '

D 02/25/19       02125/19                          PAVILIONS STORE 2229 LOS ANGELE$                                                                                                                                   Ct>.                       $                    .24.95                         Supermarkets

    02126/19'    02126119                          LA CITY PARKING METER LOS ANGELES                                                                                                                                                    '$                                   1.75                    Services
                                                   CA

D 02/26/19       02126/1'9                         sa "PHILZ COFFEE LOS ANGELES CA                                                                                                                                                               $                      11.05                        Restaurants
                                                   0001152921508442162959

o   02/27/19     02/27/19                          l. A. SPOON, LLC LOS ANGELES IL                                                                                                                                                               $                       10.48                       Restaurants
                                                   02770B       .                                                                                                                                                                                                                                            ,                             .
                 .•   _~_.   _ _ _ _ _ .".   _._"""'_~,   _"~~'""   ..   ,,.,,~   " __...   "._~._,,   •._."n ........ ,".,._---. •.,.. • ....,.......'....   ~_   ...   '_,.~   , ...   ,~_   "... ".   '~   ... _ ,..'.,.. "...,.,..,... _ _••_ _   ..-._,~.---.   _ , ....._ .. ',," ...   ~.,"   ...._ "_ _ _....   .,~   '~'   ___••_ _   ~:----   _ ......



    02127/19     02127/19                          LA CITY PARKING METER LOS ANGELES                                                                                                                                                             $                           0.50                    Services
                                                   CA

o   02/28/19     02128/19                          APL"ITUNES.COMIBILL 866-712-7753 CA                                                                                                                                                           $                           2.99                    Merchandise
                                                   MM52DY920LAO

o   02128119     02128/19                          PRISCILLAS GOURMET COFFE BURBANK                                                                                                                                             I                $                      \10.90                       Restaurants
                                                   CA

o   03101/19     03/01/19                          AMZN MKTP US"MI1351SE1
                                                   AMZN.COMIBILLWA
                                                                                                                                                                                                                                                 $                       30.98                       Merchandise
                                                   46HDIRJN5TI  .

D 03101/19       031011.19                         CIABATTA BAR HOLLYWOOD LOS                                                                                                                                                                    $               . 24.76                             Restaurants
                                                   ANGELESCA

    03/01/19     03101/19                          LA BREA RAMEN LOS ANGELESCA                                                                                                                                                                   $                      39.95                        Restaurants

o   03/01/19     03/01/19                          LAUNDRYWOOD. INC LOS ANGELES CA                                                                                                                                                              $                       20.00                        Services

o   03101/19     03101/19                          LAUNDRYWOOD, INC LOS ANGELES CA,·                                                                                                                                                            $                       20.00                        Services

    03102/19     03102119 .                        LA CITY PARKING METER LOS ANGELES                                                                                                                                                            $                           2.00                     Services
                                                   CA

o   03102119     03/02/19                          LA CITY PARKING METER LOS ANGELES
                                                   CA              .
                                                                                                                                                                                                                                                $                           2.75                     Services


    03/02119     03102/19                          SPROUTS FARMERS MARKET LOS                                                                                                                                                                    $                     '26.85                        Supermarkets
                                                   ANGELESCA

o   03/02/19     03/02/19                          sa "DIALOG CAF.E WEST HOLLYWOOCA                                                                                                                                                              $                          9.00                     Restaurants
                                                   0001152921508448741904

o   03102119 .   03/02/19                          THE COFFEE BEAN.& LOS ANGELES CA                                                                                                                                                              $                          7.00                     Restaurants
    Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 37 of 47 Page ID #:172
0,03103/19      03103119       HISTORIC MISSION INN RES RIVERSIQECA                                                                .$                   44.95                  Restaurants

o   03104119    03104119       A YEllOW HOUSE VACUUM SHERMAN                                                                          $           164.19                      Services
                               OAKSCA

o   03/04119    03104119       APl"ITUNES.COMlBlll 866-712-7753 CA
                               MV5SWYL2TSAO
                                                                                                                                      $                 59.99                  Merchandise


o   03104/19    03/04119       SO "PHILZ COFFEE lOS ANGELES CA .
                               0001152921508451619622
                                                                                                                                      .$                 10.05                 Restaurants


o   03104/19    03/04/19       TOCAYA HOllYWOOD lOS ANGELES CA
                                                           !
                                                                                                                                       $                 27.13                 Restaurants

    03105119    03105/19       STARBUCKS STORE 05775 HOllYWOOD                                                                         $                    4.60               Restaurants
                               GA
                               OOGD7GHVRGPF71.4341

o   03107/19     03107119 .    DIRECTV*NOW B00-965-7288 TX                                                                             $                 65.00                 Services
                               834804235SVD66SZ

    03107/19     03107119      FRATElLi CAFE lOS ANGELES CA.                                                                    , $                      19.07                  Restaurants

o   03/07/19     03/07/19      SOLAR DE CAHUENGA lOS ANGELES CA                                                                        $.                 18.08                 Restaurants

o   03108/19     03108119     . LA BREA .DRY CLEANERS 650-533-0248 CA· .                                                               $                 56.35                  Services

o   03108/19     03108119      PAVIUONS STORE 2229 lOS ANGELES CA                                                                       $                23.13                  Supermarkets

o   03108/19     03/08/19      SPROUTS FARMERS MARKET lOS                                                                               $                 18.70                 Supermarkets
                               ANGElESCA

o   03109119     03109119      FULLCONTACT.COM-FUllCD 888-3.30-6943                                                                     $                    9.99               Services
                               CO

    03109/19     03109/19      LA BREA RAMEN lOS ANGELES CA                                                                             $                 49.61                 Restaurants

o   03109/19    .03109/19     . SOLAR DE CAHUENGA lOS.ANGElESCA                                                                         $                 15.73                 Restaurants

o   03/10/19     03110/19      DIRECTPAY MINIMUM PAYMENT                                                                                $        -107.00                        Payments and Credits
                               S.EE DETAilS QF YOUR NEXT DIRECTPAY
                               BELOW

o   03/10119   " •03/1211.9    STARBUCKS STORE 06981 CLAREMONT
                               CA          '
                                                                                                                                       $                     9.80               Restaurants
                               QOJOTE22RRS572oo66

o   03/11119     03111/19      INTEREST CHARGE ON PURCHASES                                                                            $                 50.95 . Interest

    03/11/19     03112/19      KUNG PAO BISTRO WEST HOllYwOdCA                                                                         $                 49.16                  Restaurants
                                               ,               ­
o   03112119     03112119      FLAVOR OF INDIA LOS ANGELES CA                                                                          $                 33.36                  Restaurants
                                                   ""~~"'~'"       .... ~- ....~,-,,'   ''''"''~'~~''''''''.''_''''_ ~   __ '"~_'_."'_ '''-.   '_~"'   ......, '~.'_~_'~·_'~d·_'_· ..."__ ,~~",-.- ...""",,P'~"_"   .   ,.~   .." .......,_.,. __'._,."..'". _ ••


o   03/12119     03112/19      TWC*TIME WARNER CABLE 888-iwCABlE ... $                                                                                   89.96                 Services
                               CA
                               8448300744306181

o   03/13/19     03/10/19      ACH PAYMENT ADJUSTMENT

    03113/19     03/13119      LA CITY PARKING METER LOS ANGELES                                                                       $                     2.00               Services'
                               CA

o   03/13/19     03/13/19      RETURNED CHECK CHARGE                                                                                   $                 37.00                  Fees
          Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 38 of 47 Page ID #:173
 o   03/13119                                             03/13119                                           sa ·STIR CRAZY COFFEE LOS ANGELES                                                                                                                                                      7.25                 Supermarkets
                                                                                                             CA
                                                                                                             ,OOO1152921508465022~76


     03/13119                                             03/13119                                           STAR BUCKS STORE 05402 LOS ANGELES                                                                                                                           $                         7.15                 Restaurants
                                                                                                             CA
                                                                                                             OOFB9V5694AK657674

 o   03/13/19                                             03/13/1.9                                           UNION 76 LOS ANGELES.CA                                                                                                                                , $50.00                                            Gasoline

     03/14/19                                             03/14/19                                            INTERNET PAYMENT - THANK YOU                                                                                                                                $              -2,700.00                       Payments and Credits

     03/15/19                                             03/15/19                                            DRNK COFFEE TEA LOS ANGELES CA                                                                                                                              $                         9.80                 Re.staurants

 o   03117/19                                             03/17/19                                            GROUNDWORK COFFEE - NOR NORTH
                                                                                                              HOLLYWOCA                  .
                                                                                                                                                                                                                                                                           $                      18.40                  Restaurants


     03/17/19                                             03/17119                                            UNION 76 NORTH HOLLYWOCA                                                                                                                                     $                    .49.06                   Gasoline

 o                                                                                                            ROSS STORE #356 LOS ANGELES CA                                                                                                                               $                      29.53                  Merchal'!dise
     03/19/19
                              ,                    - 03/19/19                                                                                .. ---,--.-.....--~
          ...-........ .... , ... ..------,..''" .."'--.--.•...~..,--"' ............--."..,-.....-----...;..-~..:....--.--. --.~--~,--,-.~,---                                                                                                                                                                                                            '0               •         . , " ..   ,:,         '




.D   03/19/19                                             03/19/19                                            SAFECO INSURANCE CO 800-332·3226 MA                                                                                                                          $                   199.00                    Services
                                                                                                              7202303307803191'947387        ,.

 o   03119/19                                             03/19/19'                                           sa *PHILZ COFFEE LOS ANGELES CA
                                                                                                              0001152921508474306383
                                                                                                                                                                                                                                                                                                  10.05                  Restaurants


 o   03/19/19                                             03119119                                            TARGET WEST HOLLYWOOCA                                                                                                                                       $                      47.87                  Supermarkets

 o   03120119

     03120119                                             03120/19                                            SOLAR DE CAHUENGA LOS ANGELES CA                                                                                                                             $                   . 15.39                   Restaurants

     03121119                                             03/21/19                                            LA CITY
                                                                                                              CA    . PARKING METER LOS ANGELES
                                                                                                                                         . ...                                                                                                                             $                         0.75                Services'


 o   03/21/19                                             03/21/19                                            SO *PHILZ COFFEE LOS ANGElES CA                                                                                                                              $                      11.05                  Restaurants
                                                                                                              0002305843012088902091
                                                                                                                    .                ,                                                                                                                                           .
     ~.    __• ,._ . _ . " . , ....... ,'••   ~.".,.,~.   _,   ~_,_.   ;'.,.n.', , _ _ _•••   ,~._~......,   .._ . _...    _._~."    ,,._~   .., _ , ,   ._~.   " ••   ,~.   "~'   .....   ,., _., _ ••••   ~   m."   ._~._"!'   __.".....___.. ":   _.~_._---:   .._...__. _ _ _ _
                                                                                                                                                                                                                                                                           '~~                    ;'_'~   ._~_,~,       .. __._ _ _._ .," .. ,                                      .~_,        _____       ~_....."




     03122119                                             03122119                                            CACTUS MEXICAN CUISINE LOS ANGELES                                                                                                                           $                 ·,24.09                     Restaurants
                                                                                                              CA                 .

 o   03122/19                                             03122119                                            IL CAPRICCIO ON VERMONT LOS ANGELES                                                                                                                       .. $ ""                   65.74                  Restaurants
                                                                                                              CA
                                                                                                  '_'·'~''''''~''''''--'",b.¥,'''   .. _",., .",... _,,'~",     _,_." •.,_".,,,.".,,              "     ',_"",,_   .'''_~   .. _._._,~~   ~   •••. ~ ..._ _ _ _ _ _ _ _• _ _ _ _ _ ~ ••,...,...• .....-."". . ',""              ....... w   ...... ~, ...... _   ..., ....... ,.~"~"'_~ .. ~~"...,.,.-~."-...M_'~




 o   03122/19                                             03/22119                                            RUBIES AND DIAMONDS LOS),ANGELES CA                                                                                                                          $                        6.50                 Restaurants                                                                       ,
                                                                                                                                                                                                                                                                                                              ....   -.--.   --.-'---- -"'-....                           ....         ':'-~--,-,


. 0 03123119                                              03123/19                                            SHELL 57442710505 AZUSA CA                                                                                                                                   $                      50.00                  Gasoline

 o   03123/19
                                         ,.,
                                                          03123/19                                            SOLAR DE CAHUENGA~OS ANGELES CA
                                                 ..... --.---""~-"~-.--~ .... ~.~,,,.,- ..... , - . - - •• -~, •.• ~ .... ,                                                   ' ' ' ... ,.~''" ... _   ....._ , _ _ _
                                                                                                                                                                                                                    .. _ - . ' _ ' _ _ _ r _ _..- , _ _ _ " .. k
                                                                                                                                                                                                                                                                          $                       17.92
                                                                                                                                                                                                                                                                                     _ _ ....,. _ _ _ _ ••
                                                                                                                                                                                                                                                                                                                         Restaurants
                                                                                                                                                                                                                                                                                                             _,_,~,......:._._._ ', _ ,
                                                                                                                                                                                                                                                                                                                                      ' . _....... -<........ ,~. _ _ _ _                                           .,.><_

 [J 03/24119                                              03124/19                                            APL* ITUNES.COMIBILL 866-712-7753 CA                                                                                                                         $                        5.99                 Merchandise
                                                                                                              MM535ZKWBDAO .'                 .                                                                                                                                                                                .' .


 [J 03/24/19                                              03124/19                                            APL*ITUNES.COMIBILL 866-712-7753 CA                                                                                                                         $                       39.99                  Merchandise
                                                                                                              MV5TYDXB6DAO

 o   03124119                                             03124/19                                            PAN ERA BREAD #204227 E STUDIO CITY
                                                                                                              CA                   .
                                                                                                                                                                                                                                                                           $                      14_76                  Restaurants                      ,
 o   03/24/19                                             03124/19                                            SPROUTS FARMERS MARKET LOS                                                                                                                                   $                      48.27 .Supermarkets
                                                                                                              ANGELESCA                                                                                                                                                                                    , - "!


                                                                                                              APPLE PAY ENDING IN 4891
                Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 39 of 47 Page ID #:174
          03125/19                                                    03125119                                              AMZN DIGITAL"MW94C6XH1 888-802-3080                                                                                                                                                                   3.49                 Merchandise
D                                                                                                                           WA                         .
                                                                                                                            7G8DRIYY20U

           03125119                                                    03125/19                                         . APL*ITUI'JES.COM/f3IL.t,866-712-7753 CA                                                                                                                                  $                           23.99                   Merchandise
                                                                                                                          MV5TZDVDOJAO
•• ,.~ __ •• ~ •• _'._~ • • "   _ _ _ "' . . . A   .... ~ •• ~, . . . . . ,,'_.~_--.-'"   , _ _ • • ".~"'_.~~ ••"   •   " . . . ~ "'~'''-, ........ ,_,~"'><   ...... _ - '". ""•.•. ' • ,,"~ .•. ~ .• ,'.~ ......,.>'" • '~.~.': ..'.--' , ..' __ .~"._ .. ~'~'_ ........ '~ ...._"" _ _ ._"~~.':~ .." .. ':.'..~:.~".~ __.... ",._~ _,____"" ....., ,,>"'",,:,"   -'"·,.~"   •• _.,..'w.· ~ .. ,.. _.N~    ___      .·.~_.".'~'. \W•• , , _ . " " _ , , _




o          03125119                                                    03/25119                                              DRNK COFFEE TEA LOS ANGELES CA                                                                                                                                        $                            .7.15                  Restaurants

o          03126/19                                                .03/26/19                                                 LA BREA RAMEN LOSANGELESCA                                                                                                                                            $                          ·39.95                   Restaurants·

            03126/19                                                   03126/19                                              LA CITY PARKING METER LOS ANGELES                                                                                                                                     $                               0.25                Services
                                                                                                                             CA       .

o           03126/19                                                    03126/19                                             SQ *PHILZ COFFEE LOS ANGELES CA
                                                                                                                             0001152921508483784380
                                                                                                                                                                                                                                                                                                   $                            10.05                  Restaurants


o           03127/19                                                    03127119                                              SOLAR DE CAHUENGA LOS ANGELES CA                                                                                                                                     $                          . 17.92                  Restaurants

o           03128/19                                                    03128/19                                              APL*ITUNES.COMIBILL 866-712-7753 CA
                                                                                                                              MM5403Y7HVAO
                                                                                                                                                                                                                                                                                                   $                             ·2.99                 Merchandise·


o           03128119                                                    03/28/t9                                              APL*ITUNES.COMIBILL 866-712-7753CA
                                                                                                                              MM541QT6D3AO
                                                                                                                                                                                                                                                                                                   $                               2.99                Merchandise


            03128/19                                                    03128/19                                               EATALY LA CATAPULT LOS ANGELES CA                                                                                                                                   $                            49.63                   Supermarkets

o           03128/19                                                    03/28119 .                                            TARGET tOS ANGELESCA                                                                                                                                                 $                            14.88                   Supermarkets

o            03128/19                                                    03128/19                                              UNION 76 LOS ANGELES CA                                                                                                                                             $                            55.42                   Gasoline

             03128/19                                                    03129119                                              APL*ITUNES.COMIBILL 866-712-7753 CA                                                                                                                                 $                         j-23.99                    Payments and Credits
                                                                                                                               MV5TZDVDOJR001

o            03129/19                                                    03129119                                              DRNK COFFEE TEA LOS ANGELES CA                                                                                                                                      $                                6.90                Restaurants

o            03129/19                                                    03/29/19                                              TROYGOlJLD 310-5534441 CA                                                                                                                                       !   $                    1,387.08                        Services.

o            03130/19                                                   03130/19                                               PROVAMI PIZZERIA LLC LOS ANGELE$ CA
                                                                                                                                                                ~   __ . '.,--., " ..", ._.   ~._._."   •. •"'.,"' .....   ~,.'   •. ., ..   ~r~_,...   ...__•.__., __-".....""___.. _____
                                                                                                                                                                                                                                                                                                . $.
                                                                                                                                                                                                                                                                                               .,.~_,_,   •. ,
                                                                                                                                                                                                                                                                                                                                20.66
                                                                                                                                                                                                                                                                                                                 _p_" , __ .~"''" .. _~_, ......" .
                                                                                                                                                                                                                                                                                                                                                        Restau~ants
                                                                                                                                                                                                                                                                                                                                                      '"~"'~'~."_'_"~._.v_                   ..   ~.   ~""   .."_,.." ....", .. ,... .• ...._,,._,,_.
                                                                                                                                                                                                                                                                                                                                                                                                                               ~    ~_




             03/30/19                                                   03130119                                               PROVAMI,PIZZERIA LLC LOS ANGELESC~.                                                                                                                                 $                            28.24                   Restaurants

o            03130/19                                                    03130/t9                                              SOLAR DE CAHUENGA LOS ANGELES CA                                                                                                                              .$                                                         Restaurants

o            03131/19                                                   03131/19                                               LOIT LOS ANGELES CA                                                                                                                                                 $                           . 9.00                   Restaurants

             03131/19                                                   03131/19                                               LURE FISH HOUSE VENTURA CA                                                                                                                                          $     ,68.97 Restaurants
                                                                                                                                                                                                                                                                                                    ---'-_. '......_....... ..,..".-...... - ..-.--.-,..   ~                                                   --,-..-,,--- .. ..-- ...-.-.
                                                                                                                                                                                                                                                                                                                                                                                                                                         ,

            04101119
o                                       .                               04101119                                              CTY OF VTA- PMOBILE805-654-7708 CA
                                                                                                                              APPLE PAY ENDING IN 4891
                                                                                                                                                                                                                                                                                                   $                               1.35                Government Services
                                                                                                                              227384141

o            04101/19                                                   04/01/19                                              LA CITY PARKING METER LOS ANGELES                                                                                                                                    $                            . 1.25 . Services
                                                                                                                              CA

             04101119                                                   04101(19                                               SQ *PHILZ COFFEE LOS ANGELES CA                                                                                                                                     $                             10.05 .Restaurants
                                                                                                                               0001152921508493892311

o            04102/19                                                   04/02119                                               BUCA DI BEPPO LOS ANGELES CA                                                                                                                                        $.                           96.62· Restaurants

             04102119                                                   04102119·                                             GROUNDWORK COFFEE - HOLNORTH                                                                                                                                         $                                9.31                Restaurants
                                                                                                                              HOLLYWOCA
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 40 of 47 Page ID #:175
    04102/19     04102/19     WHOlEFDS HOl 10109 WEST                                                         $                    26.04              Supermafkets
o                             HOllYWOOCA
                              APPLE PAY ENDING IN 4891 .

o   04103119     04/03/19    .KUNG PAO BISTRO WEST HOLLYWOOCA                                                 $                . 62.66                Restaurants
                                                         . _'_"0 ',,"'_ ...• ____,•._.... _'"0; .....~ __,.__ -..,~ ....._.__ ~ ..... _~._. _ _",.''' ...,...._~._'~~'"~'_'';'M''~ _ _ _''''''''''"'_#___ ''''~''_'''''''


o   04103/19     04103119     LA CITY PARKING METER LOS ANGELES
                              CA                        .
                                                                                                              $                       1.00            Services


    04104119     04/04/19     BEST BUY MH00001792295 CULVER CITY                                              $              '132.29                  Merchandise
                              CA            .              .


o   04io4/19     04104/19     HONEY'S KETTLE FRIED CHI CULVER CITY                                            $                    20.96              Restaurants
                              CA

    04/04119     04104/19     PETCO 577 63505770730 LA CANADA CA                                              $                     67.86             Merchandise

o   04/04/19     04/04119     STARBUCKS STORE 05424 GLENDORA CA                                                $                    10.15              Restaurants
                              ooFD9V416BCT712451

o   04/04119     04/04/19     SUSHt   a LOS AN.GELES CA                                                  . $                        12.49              Restaurants

o   04104/19 .   04104/19    . 'UNION 76 LOS ANGELES CA                                                        $                   .56.91             Gasoline

o   04105119     04105/19     HONEY'S KETTLE FRIED CHI Cl!JLVER CITY
                              CA             '
                                                                                                               $                    37.58              Restaurants

                                                    ".
o   04105119     04/05119     LA CITY PARKING METER LOS ANGELES                                                $                       1.00            Services
                              CA

o   04105119     04105/19    , SO *PHILZ COFFEE LOS ANGELES CA                                                 $                    10.05              Restaurants
                               0001152921508499877098

D 04106119       04/06/19     COFFEE BEAN STORE WEST                                                           $                    12.27              Restaurants
                              HOLLYWOOCA

o   04106119     04106119.    LA CITY PARKING METER LOS ANGELES
                              CA                             .
                                                                                                               $                      .0.75            S.rvices,


o   04106/19     04/06/19     WHOLEFDS BBKU10545 BURBANKCA                                                     $             .. 10.78                  Supermarkets

D   04/06119     04106119     WHOLEFDS BBKU10545 BURBANK CA                                                    $                    16.34              Restaurants

    04107/19     04107119     AMZN MKTP US*MW5HY8WH1                                                           $                    19.54              Merchandise
                              AMZN.COMIBILLWA
                              67GW09XWOH

    04/07/19     04/07/19     CHEVRON 0308943 WESTLAKE VILLCA                                                                   . 62.24                Gasoline
                              00308943 4375482          . .

o   04/07/19     04/07/19     COFFEE BEAN STORE WOODLAND HILLCA                                                $                    13.45              Restaurants

o   04107/19     04/07/19     L. A. SPOON, LLC LOS ANGELES IL                                                  $                    26.09              Restaurants
                              oo705B

    04107/19     04107/19     THE STONEHAUS WESTLAKE VILLCA                                                    $                    29.38              Restaurants




o   04/08/19     04108/19    . SOLAR DE CAHUENGA LOS ANGELES CA                                                $                    15.73              Restaurants
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 41 of 47 Page ID #:176
D 04/09119     04/09/19     ELBOW ROOM VAlLEY VILLAGCA                                $     25.90                        Restaurants

D   04109/19   04109119     FULLCONTACT.COM FULLCO 888-330·6943                       $           9.99                   Services
                            CO
                                                    .........,,-.. *.,,--.,..
                                                    ~~,"""-."-,",~~-,,,,",,,,"   -,~.~---,---   . . . . . .,-...,.- ... ....,',.-.-.-...
                                                                                                                  ~                        j.,...."'-•.• ,""'~,.   ~.

                                                                                                              r

D 04109119     04109119     SPROUTS FARMERS MARKET LOS                                $     26.37                        Supermarket~
                            ANGELESCA

    04/09119   04109/19·    SQ "LA MONARCA BAKERY LOS ANGELES                         $            8.82                   Restaurants
D                           CA
                            00011529215085065ge381

D   04110119   04110/19     SAFECO INSURANCE CO 800·332-3226 MA                       $     185.89                        Services
                            7202303307804101962204

D 04/10/19     04/12/.19.   STARBUCKS STORE 05654 BURBANK CA                          $          .6.20                    Rest.aura,nts
                            00G27CFPN21U737188

D 04/11/19     04/11/19     INTEREST CHARGE ON PURCHASES                              $      58.08                         Interest

D   04/11/19   04112/19     AMZN MKTP US"MW3P97W52                                    $         18.99                     M~rchandise
                            AMZN.COMIBILLWA     .
                            64IRP1 UXXIQ

D 04/11/19     04/12/19     AMZN MKTP US"MW5FN8YS2                                    $             5.69                   Merchandise
                            AMZN.COMIBILLWA
                            JDOYMEBX9TZ

    04/13119   04/13/19     HOLLYWOOD URGENT CARE LOS                                 $     tOO.OO                         Medical Services
o                           ANGELESCA
                            01369B

D 04/13/19     04113/19     KUNG PAO BISTRO WEST HOLlYWOOCA                           $         43.14                      Restaurants

D   04/13/19   04/13/19     ROSS STORE #356 lOS ANGELES CA                            $     . 22.96                        Merchandise

o   04/13119   ·04/t3/19    SO "PH ILZ COFFEE LOS ANGELES CA
                            0001152921508515017280   .
                                                                                      $             6.10                   Restaurants


D   04/14/19   04/14119     LOIT LOS ANGELESCA                                        $          10.50                     Restaurants

D 04/14/19     04114119     LOIT lOS ANGELES CA                                       $          12.50                     Restaurants

D 04/16/19     04/16119     SUSHI Q LOS ANGELES CA                                    $         21.80                      Restaurants

D 04117119     "04/17/19    DRNK COFFEE· TEA lOS ANGELES CA                           $             8.05                   ReStaurants

D 04/17119     04/17/19     UNION 76 LOS ANGELES CA                                 , $     .60.63                        Gasoline

o   04/18119   04/18/19      LA CITY PARKING METER LOS ANGELES
                            'CA       .    .                  .                       $             2.00                  Services


o   04/19/19   04119119     JAVISTA ORGANIC COFFEE B HOLLYWOOD
                            CA                         .
                                                                                      $     . 9.00                         Restaurants


D 04/19/19     04/19/19     iOCAYA HOllYWOOD LOS ANGELES CA                           $         17.91                      R$staurants

o   04120119   04/20119     CHI DYNASTY lOS ANGEL-gS CA                               $     138.34                         Restaurants

o   04120/19   04120/19     LA CITY PARKING METER lOS ANGELES                         $             2.00                   Services
                            CA

o   04120119   04120/19     WHICH WICH #403 LOS ANGELES CA                            $          15.63                     Restaurants

D 04/21119     04121/19     SOLAR DE CAHUENGA lOS ANGELES CA                          $          15.73                     Restaurants
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 42 of 47 Page ID #:177
    04121/19      04121/19                                            'THE PETSTAURANT LLC SHERMAN OAKS                                                                                                                                                                            $                               148.89                                  Merchandise
                                                                        CA
                                                                                                                                                                                                                      ~--"-~,         ..........   -~---------"'-"",",.---.,.""."""."..-                                                              .. - ...   -.---.,"--~'~'~-'
                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                          .......   ---,-..........
                                                                                                                                                                                                                                                                                                                                                                                                                    "



    04122119      04122119                                                         GREENBLATTS DELI AND FIN LOS                                                                                                                                                                    $                                    53.83                               Restaurants
                                                                                   ANGELESCA                 '

o   04/23/19      04123/19
                   _ ••••• ,   ._ ., ••_ ,_.   ~   . . . '~'" ... _
                                                                                   RUBIES AND DIAMONDS LOS ANGELES CA
                                                                      ' • .,,,,,,_. . . . . . .R. ,,',   ~."'J...,   ...,.._._"'r......._.,. __ .._..... ..,..............,. _ . ", "." ,   e,   . . ."   ... , ....., .. ".oM   " . '" " ••   ~   ••• , ....... __.,". '''._."
                                                                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                                                                                  ~"'   ........   ,_~_
                                                                                                                                                                                                                                                                                                                              8.50 ',Restaurants
                                                                                                                                                                                                                                                                                                          . . ., ...,.,." . . _.   ~"   ..... _   . . ., _ _ , _ _ _... _ , . . , _ _•_ _ .~,.. .......- "•• ..,........ _.-.,~,,_~., _ " .   ~,   ... "




    04123119      04/23119                                                         SUSHI                             a LOS ANGELES CA                                                                                                                                              $                                     13.59' RestauFants

    04/25/19      04125/19                                                         BJS RESTAURANTS 468 GLENDALE CA                                                                                                                                                                 $                                     66.15                              Restaurants
                                                                                   025948       '

    04125119      04125/19                                                         CRAVE CAFE LOS ANGELES CA                                                                                                                                                                       $                                     20.70                                Restaurants
                                                                                                            ,
    04125119      04125/19                                                         SHELL 57444470801 N HOLLYWOOD CA                                                                                                                                                                 $                                ,60.69                                 Gasoline

    04/28/19      04128/19                                                       ,APL*ITUNES.COMIBILL 866-712~n53 CA                                                                                                                                                                $                                          2.91:)                         Merchandise
                                                                                  MM55YXYKKMAO

o   04/28/19 '    04/28/19                                                          TAIX FRENCH RESTAURA LOS ANGELES
                                                                                    CA                              '
                                                                                                                                                                                                                                                                                    $                                     5~.67                               Restaurants


    04128119      04128/19                                                          TARGET WEST HOLLYWOOCA                                                                                                                                                                          $                                     29.42                               Supermarkets

    04129/19      04129119                                                           LUV2EAT THAI BISTRO LOS ANGELES CA                                                                                                                                                             $                                     54.99                               Restaurants

    04/29/19      04/29/19                                                           SPROUTS FARMERS MARKET LOS                                                                                                                                                                     $                              : 43.79                                       Supermarkets
                                                                                     ANGELESCA

o   04129/19      04/29/19,                                                           UNION 7e LOS ANGELES CA                                                                                                                                                                       $                                      63.46                              Gasoline

o   04130/19      04130119                                                           SP* BRANDON FOUCHE DO 323-228-4175
                                                                                     CA                '.         ,
                                                                                                                                                                                                                                                                                    $                                              9.95                          Merchanc:lise


o   04/30119      04130119                                                           sa *LA MONARCA BAKERY LOS ANGELES                                                                                                                                                                                                     15.02                                 Restaurants
                                                                                     CA
                                                                                     0001152921508543471696

o   05/02/19 '    05/02/19                                                           AROMA COFFEE & TEA STUDIO CITY CA                                                                                                                                                              $                                      19.07                                 Restaurants

o   05102119      05/02119                                                           LA CITY PARKING METER LOS ANGELES
                                                                                     CA               '             .
                                                                                                                                                                                                                                                                                    $                                              1.00                          Services


    05/02119      Q5/02l:19                                                          PAVILIONS STORE 2229 LOS ANGELES CA                                                                                                                                                            $                                     25.49                               ~upermarkets

    05103/19      05/03/19                                                          LA CITY METERED PARKING LOS ANGELES,                                                                                                                                                            $                                              1.50                       Services
                                                                                    CA                      '      ".

    05/03/19      05103119                                                          PAVILIONS STORE 2229 LOS ANGELES CA                                                                                                                                                             $                                     35.27                               Supermarkets

o   05103119      05/03119                                                          SP * BRANDON FOUCHE DO 323-228,4175
                                                                                    CA      '                 , '                                                                                                                                                                   $                                     50.00                               Mereh8{ldise


o   05/03/19     , 05/03/19,                                                        sa *RORO'S CHICKEN LOS ANGELESCA                                                                                                                                                                $                                     28.08                               RQstaur8:nts
                                                                                    0001152921508549489999'       '

    05104119      05104119                                                           CRAZY ROCK N SUSHI WEST                                                                                                                                                                        $                                     69.25                               Restaurants
                                                                                     HOLLYWOOCA

    05/04/19      05104/19                                                      , L A. SPOON, LLC LOS ANGELES IL                                                                                                                                                                    $                                     24.00                               Restaurants
                                                                                     004218

o   05105/19      05/05119                                                          COFFEE BEAN STORE LOS ANGELES CA
                                                                                                     "     ",0,,,,,,,_ _,,..•.,.,,.,          "~"."   _ _", __. _ . _ "_ _"._."".",_ _ _ ",_-",,_._,_.,,. _ _ _
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                            ~.
                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                  __ ,,,.,,, .... .... ,..,_ _ _....'"" ,___
                                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                                                                                   7.25
                                                                                                                                                                                                                                                                                                                                                   ~¥.,'~_.
                                                                                                                                                                                                                                                                                                                                                              Restaurants
                                                                                                                                                                                                                                                                                                                                                              _____"
                                                                                                                                                                                                                                                                                                                                                                     • ,>....,,'_,....                   ,~u   __       ~,   _'''~_,.,,_~
    Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 43 of 47 Page ID #:178
o   05105/19              05105/19                                    . COFFEE BEAN STORE STUDIO CITY CA .
                                                                                                                                                       ,   "   , •.•• " .••..•.... ,._",~ ...._,,,,,,,      "~"     -,~.-"".-"
                                                                                                                                                                                                                                           $                             7.45         Restaurants
                                                                                                                                                                                                                                 .••• ,-~ •.• ,--,,,,,,_,_~~~.~,,,"~"""" __ ~_.,",~ ••.__ .,,,,,,,,,,,,_._~_~ __ ~'¥_"~""_'_"~~'''~''''''''*''_ •__...,.A .. _"""



    05/05119              05105/19                                          THE HOME DEPOT 116616 LOS ANGELES CA                                                                                                                           $                           61.14          Hom.e Il'!'provement,
               .,.,.""-,:,---" .. ,.""---,-'".---,.-::..-~,."-,,.'''                                                             .. ',-.",~" ..,-",,,,,-,--;,,,~,,-,~,,,,.,~,,,--,.-,.;,-,,,,-                                                  - - - - ,--"-""-.-:",,,,,,,,---,,~;,,;.-,-,,--
o   05/06119              05/06/19                                          CRAVE CAFE LOS ANGELES CA                                                                                                                                      $                           17.40          Restaurants

    05/06119              05106/19                                          ERNIES RESTAURANT NORTH                                                                                                                                                                    51.71          Restaurants
                                                                            HOLLYWOCA

o   05106119               05106119                                          LA CITY PARKING METER LOS ANGELES                                                                                                                              $                            2.00         Services
                                                                             CA

o   05106119               05106/19                                          MARSHALLS #0378 NORTH HILLS CA                                                                                                                                 $                          16.40           Merchandise

o   05106119               05106119                                          sa *PHILZCOFFEE LOS ANGELES CA
                                                                             0001152921508554104612
                                                                                                                                                                                                                                            $                          to. 05          Restaurants


    05106119               05/06119                                          STAR BUCKS STORE 08637 NORTH HILLS                                                                                                                             $                             3.85         Restaurants'
o                                                                            CA
                                                                             OOOHH20KOBBL661105

o   05/06/19               05/06119                                          UNION 76,LOS ANGELES CA                                                                                                                                        $                          60.87           Gasoline

    05/08119               05/08119                                          APL· ITUNES.COMIBILL 866-712-7753 CA                                                                                                                            $                         99.99           Merchandise
                                                                             MM56HHK7aXAO               .                                                                                                                            .                                    '                   '
               , ._" __ '~'"   ",,",,~.~>..,_~ '~"   __ '_'_'''~'''_~''_'''''N''''_~''''_'''''',,""'''' ,.,>~'~'U"_"~"" 0" ,~" ...... ,.........""",           _~.~ __   '"_ • . __ ,_~.,.,,_ ,.   ~"~'?'   ,, __ .•_ .... ~~,'A.,,_' __ ~,.' ... ~ ..__   ~   .. __ ",_~~h~.~._".,.._,_.~   ___..:-__...   ~~~_    ,_....._. ,_ ..,u.__   ~~_.~   .•


o   05109119                   05/0.9/19                                     FULLCONTACT CONTACTS 888-330-6943
                                                                             CO    .                   .    .                                                                                                                                $                         . 9.99          Merchandise


    05109/19                   05109119                                      sa -ALIBI COFFEE COMPA LOS ANGELES                                                                                                                                                           8.73         Restaurants
                                                                             CA
                                                                             0002305843012182655187

o   05/09119                   05109/19                                       TGI KOREAN BBQ LOS ANGELES CA                                                                                                                                  $                          75.55          Restaurants

    05/10119                   05/10/19                                       FIRST LATE PAYMENT - NO FEE                                                                                                                                    $                            0.00. Fees

o   05/10/19                   05/12119                                       SAFECO INSURANCE CO 800-332-3226 MA                                                                                                                            $                       185.89            ServiCes
                                                                              7202303307805101965939

    05110119                   05112119                                       sa *SUMMER CANTEEN NORTH                                                                                                                                       $                         58.98           Supermarkets
o        .                                                                    HOLLYWOCA
                                                                              0001152921508562120199

o   05/11/19                   05/11/19                                      ,INTEREST CHARGE ON PURCHASES .                                                                                                                                 $                       101.16            Int!!lrest

o   05/11/19                   05/12/19                                      COFFEE BEAN STORE BURBANK CA                                                                                                                                    $                         10.09           Rl9staJ,Jrants

[] 05/11/19                05/12119                                          GOOD NEIGHBOR RESTAURANT STUDIO                                                                                                                                 $                         31.13           Restaurants
                                                                             CITYCA·

o   05/11/19               05/12119                                          SPROUTS FARMERS MARKEl LOS                                                                                                                                                                33.67           Supermarkets
                                                                             ANGELESCA
                                                                             APPLE PAY ENDING IN 7230

    05/11/19               .05/12119                                         TWC*TIME WARNER CABLE 888-TWCABlE                                                                                                                               $                       111.72            Services
                                                                             CA     .
                                                                             8448300744306181

o   05/12119            . 05/12119                                           GREENBLATTS DELI AND FIN LOS                                                                                                                                    $.                         67.61          Restaurants
                                                                             ANGELESCA        .

o   05112/19                   05/12119                                    . UNION 76 LOS ANGELES CA                                                                                                                                                                    62.02          Gasoline

o   05113/19                   05/13/19                                       CASH BACK BONUS REDEMPTION                                                                                                                                     $                      -490:25            Awards and Rebate Credits
                                                                              PYMT/STMT CRDT
     Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 44 of 47 Page ID #:179
D 05113/19                         05113/19                                               INTERNET PAYMENT· THANK YOU                                                                                                                          $            -7,974.69                     Payments and Credits

    05113119                       05/1.3/19                                              MONTE CARLO ITALIA FOO BURBANK CA                                                                                                                    $                   ··39.94 .Restaurar'lts
                                                                                          01339B

D 05/15/19                          05115/19                                              APL*rrUNE8.COMIBILL 866-712-7753 CA                                                                                                                   $                     32.99               Merchandise
                                                                                          MV5XS5111GAO

D 05116119                          05/16119                                              AMAZON PRIME AMZN.COMIBILLWA                                                                                                                          $                  130.31                 Merchandise
                                                                                          5TOBLTSGFPU            .

    05/16/19                        05/16/19                                               INTERNET PAYMENT - THANK YOU                                                                                                                         $            '~234.37                     Payments and Credits

o   05/17/19                        05/17/19                                            . LA BREA DRY CLEANERS LOS ANGELES
                                                                                          CA
                                                                                                                                                                                                                                                $                     34.40               Services


D 05/17119                           05117/19                                              POKE ME LOS ANGELES CA                                                                                                                               $                     26.19               Restaurants

    05/17/19                         05/17/19                                              SQ*PHILZ COFFEE LOS ANGELES CA                                                                                                                       $                     ,10.05               Restaurants
                                                                                           0001152921508571959154

D 05/18119                           05/18/19                                              CHEVRON 0097645 CERRITOS CA                                                                                                                          $                     48.11               Gasoline
                                                                                           00097645 4592459

    05/18/19                         05118119                                              MEET IN PARIS CULVER Cr~Y CA                                                                                                                          $                     64.02               Restaurants

    05/18/19                         05/18/19                                              THE COFFEE BEAN & LOS ANGELES CA                                                                                                                      $                        5.15             Restaurants

D 05119119                           05/19119                                              CA DEL SOLE TOLUCA LAKE CA                                                                                                                            $                  103.42                 Restaurants

D 05/19/19                            05/19/19                                              MONTE CARLO ITALIA FOO BURBANK CA                                                                                                                    $                     26.95               Restaurants
                                                                                            01989B

    05122119                          05122119                                              TMOBILE*AUTO PAY80D-937-8997 WA                                                                                                                      $                  145.67                 Services
                                                                                            188671872

D 05123/19                            OS/23/19                                              LANCERS FAMILY R ESTAU RAN BURBANK                                                                                                                   $                     27.56               Restaurants i
                                                                                           CA'                                                                                                                              ,

    05123119                          05/2aI19,pAVILIONS STORE 2229 LOS ANGELES CA                                                                                                                                                            .$                       18.81               Supermarkets
               ,',   ''''~   __ •• > ••   '"~'.," <" ~""   w''',d'".__' _ _ ._....,,...__ ,,,.,,, ~ .. ""_.,~ ••,•...-~_._,,..,._,, •• ~ .. ""'. _'_''''~''.-.... ., .._, .,   .. "'   ,.   ."_,,,.• _~ •., ..... _._._'"       .•... ,.~ _ _ _ _ _ _ ~................ _, ... __ ..,.."'....".. -,....-_~,_.~~ .... _ .."_.____ ._~" ..._   ~..,""   ....... ..-... ,,~._..,.


D 05124119                            05124119                                             JOE'S FALAFEL LOS ANGELES CA                                                                                                                          $                        9.21 . Restaurants

D 05124/19                            05124/19                                             JOE'S FALAFEL LOS ANGELES CA                                                                                                                    , $                         22.79               Restaurants

    05126119                         05126/19,                                             CHIN CHIN RESTAURANTS STUDIO CITY                                                                                                                     $                     64.59               Restaurants
                                                                                           CA

    05/26119                         05/26119                                              SHELL 57444087506 ANAHEIM CA                                                                                                                         $                     33.67               Gasoline

o   05/26/19                         05126119                                              THE HOME DEPOT #6616 LOS ANGELES CA                                                                                                                  $                  , 77.71                 Home Improvement

    05128119                         05128/19                                              APL*rrUNES.COMIBILL 866-712-7753 CA                                                                                                                  $                         2.99             Merchandise
                                                                                           MM57T5B9LNAO

D 05129/19                            05129/19                                             BJS RESTAURANTS 420 BURBANKCA                                                                                                                         $                     42.55               Restaurants
                                                                                           02954B

D 05/29/19                           05/29/19,                                             GREENBLATIS DELI AND FIN LOS                                                                                                                          $                     54.28               Restaurants
                                                                                           ANGELESCA

o   05131119                          05131119                                             TARGET WEST HOLLYWOOCA                                                                                                                                $                     34.69               Supermarkets
      Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 45 of 47 Page ID #:180
    06/02119       06/02119              Sp· BRANDON FOUCHE DO 323-228-4175                                            $   2,550.00   Merchandise
                          ." ____.n~~~.. :~ ..........                                                 . ...   '"_~.
    06/02119       06102119              SQ ·POST & BEAM LOS ANGELES CA                                                $    121.12    Restaurants
                                         0001152921508600101665

    06/02119       06/02119 .            TARGET WEST HOLLYWOOCA                                                        $     87.11    Supermarkets

    06103/19       06103119              JOE'S FALAFEL LOS ANGELES CA                                                  $      32.69   RestaiJrants

D 06103119         06103/19              MIDORI SUSHI RESTAURANT SHERMAN                                               $    107.85    Restaurants
                                         OAKSCA
                                 ....   ,~_v~~""'.~_,   ........,....
                                                                    ~".   Mr,   ' . " _ _ '_'"   ~




    06103/19       06103/19              STARBUCKS STORE 26769 NORTH                                                   $      13~10   Restaurants
                                         HOLLYWOCA
                                         02C2K51 FK6PS69551.8

    06103/19       06103119               USPS KIOSK 0545379559 LOS ANGELES CA                                         $       6.85   Government Services

o   06104/19       06104/19               ST ARBUCKS STORE 26769 NORTH
                                          HOLLYWOCA
                                                                                                                       $      10.85   Restaurants

                                          02C2K35SC5EV720358

    06105/19       06105/19              TST* OLIVE &. THYME BURBANK CA                                                $      49.37   Restaurants

D 06/07/19         06107/19               RALPHS #0133 STUDIO CITY CA                                                  $      29.56   Supermarkets

D 06/07/19          06/07/19              THE SALSA BAR STUDIO CITY CA                                                 $      17.92   Restaurants

    06/08/19        06/08/19              MARETALIA RISTORANTE CORONADO CA                                             $     106.89   Restaurants

    06/08/19        06/08/19              STARBUCKS STORE 26769 NORTH                                                  $       8.65   Restaurants
                                          HOLLYWOCA
                                          02C2K43M DU2D660868

    06109119        06109119              FULLCONT ACT CONTACTS 888-330-6943                                           $       9.99   Merchandise
                                          CO

    '06110119       06110119              SAFECO INSURANCE CO 800-332-3226 MA                                          $     185.89   Services
                                          7202303307806101913180

    06/10/19        06/10119              TST* MAESTOSO SAN DIEGO CA                                                   $     159.69   Restaurants

    06/11/19        06111119              HOTELTONIGHTTHE ATWOO 800-208-2949                                           $     106.00   Travell Entertainment
                                          CA
                                          APPLE PAY ENDING IN 7230




    periods are not reflected in these totals.    .                                             .
                                                                                                     -----
e The dollar amounts for Purchases, Cash Adv~nces and Balance Transfers and Payments and Credits are for the
    transactions that posted during the summary period. Any balances or credits remaining on your account from previous



o Redemption Activity This Period is the total amount of Rewards you redeemed during the statement period and
    includes Cashback Bonus partners, gift cards, account credits, electronic deposits and charitable donations.


(9 Your Cash back Bonus is the amount of reward that you have accrued as of this statement. Account activity during your
    current billing period won't be available for redemption until your next statement.                                                                   .



© 2014 Discover Bank, Member FDIC.
Case 2:13-cv-06539-WDK-AS Document 50-1 Filed 07/08/19 Page 46 of 47 Page ID #:181




   · PLAINTIFF'S EXHIBIT E
debt exam - jackie@jacquelynenguyenlaw.com
                  Case 2:13-cv-06539-WDK-AS- JacquelyneNguyenLaw Mail 07/08/19 Page 47 of 47 Page ID #:182
                                                 Document 50-1 Filed                                                                                                                                                                 Page 1 of2


          Gmail                    0.     kseniya@jacquelynenguyenlaw.com                                                                       x



  2.171      debt exam                lnboxx


             Chett Mallett
             tome
             Dear Ms. Nguyen

             Asl have explained to)lOi.l repeatedly every time we have spoken: I cannot afford to pay $13,900.00 per month creven $2,350.00 per month As you saw from tt-", records and documents I provided last week, it is abundantlyclear!h~

             As I have asked you on several occasions, whare would you like me to send the lirst P!!yment, ar.<i to whom should I make the check p€!.\@ble?

  •          'vV.ih respee! to my contacting you on Wednesday, I am happy to re-send this email if you iike. I ",m not be call!ng you again. bacause as indicated in my previous email. based on ti-te advice of Public Counsel to preserve me record, I ~
             email, I'm sure you understand why this requirement is now. necessary.

             The facts and the circumstances wiE not change by tomorrow. I can afford to send you $100 per monih, and that is the bast I can do. As I told )'ou when we met, and have re,terated, I am homeless. and tha only reason I am not s!eel'i

             Perhaps if you would please schedule II hearing before Judge KeUer, I "'i!1 be happy to b"ng 'n ali of the documentation of my monthly income and exper.ses. together wilt< declarations attesting to my monthly income ar:.<J expenses.




  ••          am acting in good faith, and alii am asking is that you do the same. I do not beHeve that asking fer a $13,9()0 monthly payment, when you have been put on notice that my monthly income is only $2,000 does not =,s!itule good faith

             As I told you when we met, ",'hen my incomEl increases, I wi!! incrEla,*, the monthly payment II you want to nave me arrested again, and explain to the Judge why you reSOrled to lhat exlrElme measure after I have clone nothing but try I
             able to make th.e $100 payment if you insisl on keeping me in jail.

             Where would you like me to send the lirst $100 payment? And to whom should I make the check payable? This is now the Srd or 4th time I have asked thiS question. I hope you can explain to JUdge Keller why you won't provide me t

             Tr..ank you.




https:llmail.google.com/maillu/O/?ogbl                                                                                                                                                                                                   7/812019
